Case 1:19-cv-07239-VM-SN Document 115-7 Filed 10/20/20 Page 1 of 151




              EXHIBIT G
      Case
        Case
           1:19-cv-07239-VM-SN
              1:19-cv-07239-VM-SNDocument
                                   Document
                                          115-7
                                            99 Filed
                                                Filed 07/27/20
                                                      10/20/20 Page
                                                               Page 12 of
                                                                       of 3151

     NEW YORK                                                                                                   SHANGHAI
      LONDON                                                                                                     ATLANTA
    SINGAPORE                                                                                                   BALTIMORE
   PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                   WILMINGTON
     CHICAGO                                                                                                       MIAMI
  WASHINGTON, DC                                                                                               BOCA RATON
  SAN FRANCISCO                                                                                                PITTSBURGH
                                                  DAVID J. WOLFSOHN
  SILICON VALLEY                                                                                                 NEWARK
                                              DIRECT DIAL: +1 215 979 1866
     SAN DIEGO                                                                                                  LAS VEGAS
                                             PERSONAL FAX: +1 215 689 2739
    LOS ANGELES                            E-MAIL: DJWolfsohn@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                   LAKE TAHOE
      BOSTON                                          www.duanemorris.com                                       MYANMAR
     HOUSTON                                                                                                       OMAN
      AUSTIN                                                                                             A GCC REPRESENTATIVE OFFICE
                                                                                                              OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                          ALLIANCES IN MEXICO
                                                                                                              AND SRI LANKA



July 27, 2020

The Honorable Victor Marrero
USDC, Southern District of New York
Daniel Patrick Moynihan Courthouse
New York, NY 10007

          Re:        The Phillies v. Harrison/Erickson, Inc., et al., C.A. No. 19-7239-VM-SN

Dear Judge Marrero:

       Pursuant to Section II.A. of the Court’s individual practices, The Phillies hereby requests
a pre-motion conference regarding the filing of an opposed motion for partial summary judgment
on two issues that can be determined as a matter of law.
       By way of background, in March 1978, The Phillies hired defendants to construct a
costume pursuant to The Phillies’ design specifications for use as the team mascot, the Phillie
Phanatic. The first Phanatic was Dave Raymond, who debuted in April 1978 and whom
defendants described as having “created a fun and sensitive character.” As performed by
Raymond, the Phanatic was instantly “wildly popular” according to defendant Erickson,
generating about $2 million in revenue in the first couple of years.
        In May 1979, defendants registered the costume with the Copyright Office, fraudulently
describing it as an “artistic sculpture” because that office at that time would not have registered a
costume. The deposit was a black-and-white photo of the “sculpture.” Exh. A. (Defendants
contend that the five color photos in Exhibit B comprise the deposit. For purposes of a summary
judgment motion only, The Phillies is willing to assume arguendo that that was the case.) Based
on the registration, a couple of weeks later, defendants sued plaintiff in this district for, inter alia,
copyright infringement. The Phillies paid defendants $150,000 to settle that litigation.
       In 1984, The Phillies paid defendants another $215,000 for assignment—which was
supposed to last “forever”—of all rights to the costume (“the 1984 Assignment”). During the
next 34 years, The Phillies paid defendants more than $30,000 for rights to use certain style
guides and artwork to create Phanatic-related products and for other purposes (“the Style Guide
Transactions”). Those transactions are memorialized in correspondence, invoices, and payments.
        In June 2018, defendants sent The Phillies a notice pursuant to 17 U.S.C. § 203 stating
that the 1984 Assignment would terminate effective June 15, 2020. After lengthy negotiations

D UANE M ORRIS LLP
30 SOUTH 17TH STREET    PHILADELPHIA, PA 19103-4196                             PHONE: +1 215 979 1000    FAX: +1 215 979 1020
     Case
       Case
          1:19-cv-07239-VM-SN
             1:19-cv-07239-VM-SNDocument
                                  Document
                                         115-7
                                           99 Filed
                                               Filed 07/27/20
                                                     10/20/20 Page
                                                              Page 23 of
                                                                      of 3151



The Honorable Victor Marrero
July 27, 2020
Page 2
proved unfruitful, plaintiff filed this lawsuit last summer seeking, inter alia, a declaratory
judgment that defendants do not have the right to terminate the 1984 Assignment because, inter
alia, the Club is a coauthor of the costume and author of the Phanatic’s character, but that, even
if they do, plaintiff’s rights to the derivative works prepared before June 15, 2020 do not revert
to defendants, including rights to continue to use a redesigned Phanatic that debuted at Spring
Training this February. The Phillies also asserts that defendants cannot sue The Phillies for
copyright infringement under the fraudulent registration.
Issue 1: The Redesigned Phanatic and a Related Style Guide Are Derivative Works Under 17
U.S.C. § 203(b)(1)
        The purpose of the termination provisions of the Copyright Act is to give authors a
chance to renegotiate contracts executed when “their bargaining power [was] weak and their
prospects for success uncertain,” which is certainly not the case here. Penguin Group v.
Steinbeck, 537 F.3d 193, 197 (2d Cir. 2008). In any event, Section 203(b)(1) provides an
important mechanism to protect an assignee/licensee’s investment in the work that may be
subject to the terminated transfer. This mechanism is particularly important in this case where
the whole point of a mascot is to act as a symbol of the team, and to promote brand identity and
goodwill, and where The Phillies have spent many millions over 40 years promoting the
Phanatic. Section 203(b)(1) provides: “A derivative work prepared under authority of the grant
before its termination may continue to be utilized under the terms of the grant after its
termination . . . .” Thus, to be subject to the derivative work exception, the redesigned Phanatic
and a related style guide must be (1) prepared before June 15, 2020, (2) prepared under authority
of the 1984 Assignment, and (3) a derivative work. There is no dispute that the redesigned
Phanatic and new style guide were prepared before June 15, 2020, when the 1984 Assignment
was still in effect, so the only disputed issue is whether the redesigned Phanatic and style guide
are derivative works.
         A derivative work must add “some substantial, not merely trivial, originality” to the
original work. L. Batlin & Sons, Inc. v. Snyder, 536 F.2d 486, 490 (2d Cir. 1976). A work that
makes nontrivial contributions to the original work constitutes a derivative work even though “it
retains the ‘same aesthetic appeal.’” Eden Toys, Inc. v. Florelee Undergarment Co., Inc., 697
F.2d 27, 34 (2d Cir. 1982). “By its very nature, a ‘derivative’ work . . . borrows substantially
from existing works . . . ..” Id. “In this Circuit, the requisite level of ‘originality’ is not difficult
to attain; it has been described as ‘modest, minimal, and as establishing a low threshold.’” J&J
Fabrics, Inc. v. India Garments Inc., 1993 WL 330463, * 3 (S.D.N.Y. Aug. 24, 1993), quoting
Durham Inds., Inc. v. Tomy Corp., 630 F.2d 905, 910 (2d Cir. 1980); American Greetings Corp.
v. Kleinfab Corp., 400 F. Supp. 28, 232-33 (S.D.N.Y. 1975) (adding inscription “Put on a Happy
Face” to illustration qualifies it as a derivative work).
         In determining whether a visual work is a derivative work, the Second Circuit and district
courts typically engage in a “visual comparison.” Eden Toys, 697 F.2d at 35 (“Since the factual
question here depends on a visual comparison of exhibits, we are in as good a position as the
district court to judge the originality of the work in question.”); Durham Ind., 630 F.2d at 908-
909, 910 (toys based on Disney characters were not derivative works because of “mute testimony
of Mickey, Donald and Pluto themselves”; “One look at Tomy’s figures” reveals lack of
     Case
       Case
          1:19-cv-07239-VM-SN
             1:19-cv-07239-VM-SNDocument
                                  Document
                                         115-7
                                           99 Filed
                                               Filed 07/27/20
                                                     10/20/20 Page
                                                              Page 34 of
                                                                      of 3151



The Honorable Victor Marrero
July 27, 2020
Page 3
originality); J&J Fabrics, 1993 WL 330463, * 3-4 (granting summary judgment based on visual
comparison of fabric patterns); Godinger Silver Art Co., v. Int’l Silver Art Co., 1995 WL 702357,
* 3 (S.D.N.Y. Nov. 28, 1995) (“visual comparison” of “Baroque” silverware designs);
Silberstein v. Fox Entm’t Grp., Inc, 424 F. Supp. 2d 616, 622, 629 & n.8 (S.D.N.Y. 2004) (visual
comparisons of drawings), aff’d 242 F. App’x 720 (2d Cir. 2007); Modern Pub. v. Landoll, Inc.,
841 F. Supp. 129 (S.D.N.Y. 1994) (visual comparison of trolls and drawings). Two of the
drawings at issue in Eden Toys are attached hereto as Exh. C. The Court in Eden Toys held as a
matter of law that the drawing on the right was a copyrightable derivative work when compared
to the drawing on the left.
        The Phillies seeks a ruling from this Court regarding the newly designed costume (Exh.
D) as well as the new style guide (Exh. E). Considered in their totality, the many changes in the
new costume and style guide as compared to defendants’ 1979 deposit far exceed the “modest”
or “minimal” changes required by the pertinent authorities for a work to be considered
“derivative.” Accordingly, partial summary judgment should be entered with regard to The
Phillies’ right to continue to utilize the newly designed costume and style guide.
Issue 2: The Phillies’ Rights Obtained in the Post-1984 Style Guide Transactions to Use the
Style Guides Purchased from Defendants Have not Been Terminated.
        Beginning in 1989 and up to 2018, in a series of transactions, The Phillies paid
defendants for drawings and designs, including various “style guides.” An example is attached
as Exhibit F. In deposition testimony, defendants have admitted that they understood that the
style guides would be used by The Phillies, Major League Baseball, and their licensees to design
and manufacture Phanatic-related products. Defendants have further admitted that they put no
temporal or usage restrictions on how these guides and artwork could be used, or for how long.
As such, separately and apart from the 1984 Assignment, The Phillies have licenses to continue
to use these style guides, whether for preparing new designs or using old designs.
        To the extent that defendants would argue that the rights in these style guides terminated
along with the “grant” embodied in the 1984 Assignment, defendants would be incorrect as a
matter of law. The June 2018 termination notice only lists the 1984 Assignment, not any of the
Style Guide Transactions or rights acquired thereunder. Moreover, the minimum time period for
terminating the grants subject to the Style Guide Transactions has not yet occurred: The earliest
of these transactions was in 1989; the most recent in 2018. The 1989 transaction cannot
therefore be terminated until 2024; the one dating from 2018, not until 2053. 17 U.S.C. §
203(a)(3) (earliest termination can be accomplished after 35 years). Accordingly, partial
summary judgment in favor of The Phillies would be appropriate with regard to its rights to
continue to design and manufacture Phanatic-related products using the style guides.
                                                     Respectfully,
                                                     /s/David J. Wolfsohn
                                                     David J. Wolfsohn
DJW
cc: All counsel of record (by ECF)
Case
 Case1:19-cv-07239-VM-SN
       1:19-cv-07239-VM-SNDocument
                           Document115-7
                                     99-1 Filed
                                          Filed10/20/20
                                                07/27/20 Page
                                                         Page51of
                                                                of151
                                                                   4




             EXHIBIT A
Case
 Case1:19-cv-07239-VM-SN
       1:19-cv-07239-VM-SNDocument
                           Document115-7
                                     99-1 Filed
                                          Filed10/20/20
                                                07/27/20 Page
                                                         Page62of
                                                                of151
                                                                   4
Case
 Case1:19-cv-07239-VM-SN
       1:19-cv-07239-VM-SNDocument
                           Document115-7
                                     99-1 Filed
                                          Filed10/20/20
                                                07/27/20 Page
                                                         Page73of
                                                                of151
                                                                   4
Case
 Case1:19-cv-07239-VM-SN
       1:19-cv-07239-VM-SNDocument
                           Document115-7
                                     99-1 Filed
                                          Filed10/20/20
                                                07/27/20 Page
                                                         Page84of
                                                                of151
                                                                   4
Case
 Case1:19-cv-07239-VM-SN
       1:19-cv-07239-VM-SNDocument
                           Document115-7
                                     99-2 Filed
                                          Filed10/20/20
                                                07/27/20 Page
                                                         Page91of
                                                                of151
                                                                   6




             EXHIBIT B
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-2 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page10
                                                                 2 of 6
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-2 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page11
                                                                 3 of 6
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-2 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page12
                                                                 4 of 6
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-2 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page13
                                                                 5 of 6
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-2 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page14
                                                                 6 of 6
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-3 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page15
                                                                 1 of 2
                                                                      151




              EXHIBIT C
                      Case
                        Case
                           1:19-cv-07239-VM-SN
                              1:19-cv-07239-VM-SNDocument
                                                   Document
                                                          115-7
                                                            99-3 Filed
                                                                  Filed10/20/20
                                                                        07/27/20 Page
                                                                                  Page16
                                                                                       2 of 2
                                                                                            151




Eden Toys, Inc. v. Florelee Undergarment Co., Inc., 697 F.2d 27, 34 (2d Cir. 1982)
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-4 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page17
                                                                 1 of 9
                                                                      151




              EXHIBIT D
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-4 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page18
                                                                 2 of 9
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-4 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page19
                                                                 3 of 9
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-4 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page20
                                                                 4 of 9
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-4 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page21
                                                                 5 of 9
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-4 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page22
                                                                 6 of 9
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-4 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page23
                                                                 7 of 9
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-4 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page24
                                                                 8 of 9
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-4 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page25
                                                                 9 of 9
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-5 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page26
                                                                 1 of 2
                                                                      151




               EXHIBIT E
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-5 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page27
                                                                 2 of 2
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-6 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page28
                                                                 1 of 7
                                                                      151




               EXHIBIT F
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-6 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page29
                                                                 2 of 7
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-6 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page30
                                                                 3 of 7
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-6 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page31
                                                                 4 of 7
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-6 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page32
                                                                 5 of 7
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-6 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page33
                                                                 6 of 7
                                                                      151
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-7
                                      99-6 Filed
                                            Filed10/20/20
                                                  07/27/20 Page
                                                            Page34
                                                                 7 of 7
                                                                      151
      Case
        Case
           1:19-cv-07239-VM-SN
              1:19-cv-07239-VM-SNDocument
                                   Document
                                          115-7
                                            102 Filed
                                                 Filed10/20/20
                                                       07/29/20 Page
                                                                 Page35
                                                                      1 of
                                                                        of 3151



MITCHELL SILBERBERG & KNUPP LLP                                                                        Paul D. Montclare
                                                                                                                 Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                   (917) 546-7704 Phone
                                                                                                      (917) 546-7674 Fax
                                                                                                          pdm@msk.com


July 29, 2020

VIA ECF

Honorable Victor Marrero
U.S. District Judge
500 Pearl Street, Suite 1610
New York, NY 10007

Re:       Phillies v. Harrison/Erickson, Inc. et al., No. 19-cv-7239-VM-SN

Dear Judge Marrero:

We write for Defendants and Counterclaim Plaintiffs in response to The Phillies’ July 27, 2020
letter. For the reasons below, their proposed motion for partial summary judgment is meritless.

I.        The “Redesigned” Phanatic and Related Style Guide Do Not Fall Within the
          Derivative Work Exception to Termination.

On February 23, 2020, The Phillies introduced a Phanatic costume design with subtle
modifications (hereinafter referred to as “P2”). The discovery record shows that The Phillies
developed P2 to be instantly identifiable as an embodiment of the Phanatic solely in response to
H/E’s termination notice, and that The Phillies’ own executives believed that nobody would
notice the difference between the two mascots. The Phillies have even publicly admitted in
interviews that P2 is still the “same old Phanatic.”

The Phillies seek to limit the Court to a simplistic visual comparison, relying primarily on Eden
Toys, Inc. v. Florelee Undergarment Co., Inc., 697 F.2d 27 (2d Cir. 1982).1 That case is plainly
distinguishable. In Eden Toys the Second Circuit conducted a de novo review of the creative
elements of the works involved because there was no expert opinion or other relevant evidence
presented to the district court to inform the court’s analysis. Nothing in Eden Toys or any other
case cited suggests that courts should preclude the use of experts or other evidence where
relevant. Instead, the Second Circuit noted with approval the district court’s reliance on expert
testimony in the seminal case discussing originality of a derivative work. See L. Batlin & Son,
Inc. v. Snyder, 536 F.2d 486, 489 (2d Cir. 1976).2 Courts routinely reject the superficial

1
  The Phillies seek to have the Court compare an image of P2 with the image of the Phanatic contained in the 1979
deposit. (Ltr. at 3). Such a comparison is too formalistic, ignoring the natural evolution of the Phanatic based on the
availability of materials and updates in The Phillies’ and Major League Baseball’s branding. See Exs. A & B, infra.
These natural evolutions were not artistic choices, and The Phillies do not contend that any iteration of the Phanatic
costume prior to P2—even the costume that appeared as recently as the 2019 baseball season—is a derivative work.
2
 The Phillies’ own case law highlights the court’s use of expert testimony in guiding the comparison of works. See
Silberstein v. Fox Entm’t Grp., Inc., 424 F. Supp. 2d 616, 628 (S.D.N.Y. 2004) (noting use of expert in comparison
of visual works).
                                                         437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                         Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
      Case
        Case
           1:19-cv-07239-VM-SN
              1:19-cv-07239-VM-SNDocument
                                   Document
                                          115-7
                                            102 Filed
                                                 Filed10/20/20
                                                       07/29/20 Page
                                                                 Page36
                                                                      2 of
                                                                        of 3151




Honorable Victor Marrero
July 29, 2020
Page 2


approach espoused by The Phillies. See, e.g., Woods v. Bourne Co., 60 F.3d 978, 991-92 (2d Cir.
1995) (citing lay and expert testimony concerning creative process of, and variations made to,
arrangements in determining they were not derivative works, even though a side-by–side visual
comparison revealed works were “not literally identical”); Folio Impressions, Inc. v. Byer
California, 937 F.2d 759, 763-64 (2d Cir. 1991) (holding that trial court properly relied on
testimony of lay witness and expert witness in determining design based on preexisting source
was not original); see also Entm’t Res. Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211,
1223 (9th Cir. 1997) (determining plaintiff’s alleged works were not original in part because the
record demonstrated that alterations to pre-existing work were guided by non-creative decisions).

The Phillies also ignore the Second Circuit’s admonition that courts take “special caution in
analyzing originality in derivative works, since too low a threshold will ‘giv[e] the first
[derivative work] creator a considerable power to interfere with the creation of subsequent
derivative works from the same underlying work.’” Woods, 60 F.3d at 990 (citing Gracen v.
Bradford Exchange, 698 F.2d 300, 305 (7th Cir. 1983)); Durham Indus., Inc. v. Tomy Corp., 630
F.2d 905, 909 (2d Cir. 1980) (scope of protection afforded a derivative work “must not in any
way affect the scope of any copyright protection in that preexisting material” pursuant to 17
U.S.C. § 103). Because P2’s alterations are intentionally subtle and reflect a transparent attempt
by The Phillies to pass it off as the original Phanatic, recognition of P2 as a derivative work
could effectively give The Phillies a de facto monopoly over H/E’s preexisting material,
hindering H/E’s ability to exercise their rights to use or license such material. See Entm’t Res.
Grp., 122 F.3d at 1224 (citing Durham standard and explaining that recognition of plaintiff’s
alleged work as a “derivative work” would in effect give plaintiff a de facto monopoly that
would hinder the owner of the preexisting work from exercising its own copyright rights); L.
Batlin, 536 F.2d at 492 (“To extend copyrightability to miniscule variations would simply put a
weapon for harassment in the hands of mischievous copiers . . . .”).

The Phillies’ position ignores the mountain of evidence demonstrating that The Phillies lacked
any creative motivation behind P2, and that the alterations made on P2 demonstrate less than
trivial creativity or independent creation. For the Courts’ convenience, attached as Exhibits A
and B are the expert reports addressing these issues. Notably, The Phillies have not designated
any experts in this case.

II.       The Phillies May Not Make Derivative Works of the Phanatic after Termination.

Regardless of whether The Phillies may use P2 under the derivative work exception, they may
not develop any new derivative works that feature P2. The derivative work exception “does not
extend to the preparation after the termination of other derivative works based upon the
copyrighted work covered by the terminated grant,” 17 U.S.C. § 203(b)(1) (emphasis added). P2
is admittedly based entirely on H/E’s copyrighted work and is nearly identical in every respect,
so any new work that features P2 would necessarily be “based upon” H/E’s copyrighted work.

On June 15, 2020, the 1984 Assignment terminated and H/E reclaimed all ownership rights
thereto. Nonetheless, in the last month alone, The Phillies have created P2 promotional images
and audiovisual content, all of which unlawfully incorporate H/E’s copyrighted work.
       Case
         Case
            1:19-cv-07239-VM-SN
               1:19-cv-07239-VM-SNDocument
                                    Document
                                           115-7
                                             102 Filed
                                                  Filed10/20/20
                                                        07/29/20 Page
                                                                  Page37
                                                                       3 of
                                                                         of 3151




Honorable Victor Marrero
July 29, 2020
Page 3


Moreover, The Phillies intend to continue creating unauthorized adaptations in the form of, inter
alia, P2 merchandise, with full awareness that such adaptations would infringe H/E’s rights in
the preexisting material. Worse yet, they seek to make this Court an accessory by having it
approve what The Phillies refer to as the “new style guide.” (Ltr. at 3, Exh. E). While The
Phillies argue that this “style guide” falls within the derivative work exception, they fail to
inform the Court that the “style guide” is admittedly intended to help licensees develop new
adaptations of H/E’s work, which indisputably fall outside that exception. Based on The
Phillies’ unlawful conduct, H/E will soon amend its counterclaims to assert copyright
infringement.

III.      The Rights to Certain “Post-1984 Style Guide” Materials Have Reverted to H/E.

The 1984 Assignment encompassed not only the Phanatic costume, but “all reproductions and
portrayals of all or part of the [Phanatic] in any medium whatsoever . . . .” (Cmplt. Ex. G).
When the 1984 Assignment terminated on June 15, 2020, all rights therein reverted to H/E.

Because The Phillies no longer own the rights to such “reproductions and portrayals” created
prior to the 1984 Assignment, they also do not own copies of such “reproductions and
portrayals” produced on other mediums or in other formats. See, e.g., Peter Mayer Publs’ Inc. v.
Shilovskaya, 11 F. Supp. 3d 421, 430-31 (S.D.N.Y. 2014) (digital copy of book not a derivative
work notwithstanding formatting changes); Past Pluto Prods. Corp. v. Dana, 627 F. Supp. 1435,
1441 (S.D.N.Y. 1986) (“[P]roduction of a work of art in a different medium cannot by itself
constitute the originality required for copyright protection.”). The record demonstrates that
numerous pieces of artwork requested by The Phillies between 1989 and 2018 were portrayals of
copyrighted artwork created by H/E prior to 1984 and The Phillies’ rights in such artwork was
properly terminated.



Respectfully,


/s/ Paul D. Montclare


Paul D. Montclare
A Limited Liability Partnership of
MITCHELL SILBERBERG & KNUPP LLP

PDM/mcp
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-7
                                    102-1 Filed
                                           Filed10/20/20
                                                 07/29/20 Page
                                                           Page38
                                                                1 of 90
                                                                     151




                    EXHIBIT A
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-7
                                        102-1 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                               Page39
                                                                    2 of 90
                                                                         151




                      The Phillies v. Harrison/Erickson, Incorporated et al.
                                  Expert Report of David Zung

Assignment and Conclusions
I have been retained by the Defendants and Counterclaim Plaintiffs, Harrison/Erickson
Incorporated, Harrison Erickson, Wayde Harrison, and Bonnie Erickson, with regard to The
Phillies v. Harrison/Erickson Incorporated, et al. to provide expert analysis and commentary
about the original Phillie Phanatic mascot and visual aspects, character traits, and artwork and/or
materials related thereto, which was first created by Harrison Erickson in 1978, and the modified
Phillie Phanatic mascot and materials related thereto that The Phillies and third parties made in
connection with this litigation and introduced at baseball spring training on February 24, 2020.
For clarity, I will hereafter refer to the former mascot as “P1” and the latter mascot as “P2.”
Specifically, I have been asked to opine on whether updates to the P1 costume and artwork
exhibit more than trivial creativity when looking at P1 as it first existed in 1978 and P1 in the
twenty-first century. As such, I have analyzed numerous depictions of P1, dating from the late
1970s to 2018 and 2019, and have determined that any updates in the “look” of P1 over time are
purely cosmetic and do not exhibit more than minimal updates from an artistic standpoint. More
significantly, I have been asked to opine on whether the modifications made to create P2 exhibit
an artistic change compared to P1, including whether such modifications appear to be lifted from
prior art, and/or so resemble P1 as to supplant it in a creative sense. To that end, I have analyzed
all of the variances between P1 and P2, based on my comparison of various depictions of P1 and
P2, and my review of the statements and testimony of representatives of The Phillies identifying
and describing the variances. Based on my analysis, I conclude that any creativity exhibited by
those variances is trivial at best, such that P2 is not, from an artistic point of view, a new piece of
art as compared to P1.

Methodology
In order to arrive at my conclusions I have referred to dozens, if not hundreds, of images of P1
and P2 produced in this litigation, as well as depositions and other documents related to P2, as
well as outside sources pulled from my independent research. They are referenced in this report
as well as in an appendix hereto. I additionally drew from my personal and professional
experience as an artist, designer, professor, and creative director. I have also reviewed case law
governing the originality requirement with respect to derivative works, to determine the facts and
expert opinions courts rely upon when assessing the issues presented in the case. Based on the
factors considered by the courts in these cases, herein I consider (i) the purported changes made
to P1 and related artwork over time, and (ii) the purported variances between P1 and P2, and (iii)
I evaluate whether those changes and variances exhibit more than trivial independent creation
and creativity.

Based on extensive analysis of documents depicting P1 over a period of time and other
documents produced in this case as well as deposition testimony, it is my conclusion that the P1
costume and artwork has stayed creatively consistent from its creation in 1978 to present. It has
had some cosmetic updates, consistent with any brand, but those updates reflect very little artistic
change, especially compared to other companies that have more creatively rebranded. In fact, the
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-7
                                        102-1 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                               Page40
                                                                    3 of 90
                                                                         151




consistency of P1 over the course of over four decades speaks more to a decision not to
creatively alter P1.

Based on an extensive analysis of the same documents, as well as documents depicting P2, other
documents and testimony produced in this case, and my own independent research, it is my
conclusion that the changes made to P2 are not creative, and the differences between P2 and P1
are too insignificant to set P2 apart as a new creative work, whether in a marketplace or from an
artistic point of view. Rather, the photographs of the P2 costume, the artwork of P2 that is
transparently designed to mimic the artwork of P1, and statements by representatives of The
Phillies concerning the creation of P2, all demonstrate that The Phillies designed P2 to be
instantly identifiable as P1, so that they can try to legally continue to use the same exact mascot.

My Experience
I have worked professionally in the New York City film and television industry as a designer and
storyboard artist since the mid—eighties. In that time, I have worked on over a thousand projects
with some of the leading film, animation and visual effects production companies in the country
and the world. My clients have included MTV, Nickelodeon, Disney, and Scholastic.
I have worked on commercial campaigns for everything from the Olympics to the Super Bowl, to
not-for-profit and educational programs. I have worked with almost every brand imaginable from
Ford, Honda, Nissan, and Hyundai to McDonald’s, Wendy’s, and Burger King, at the highest
levels of the commercial industry. The teams of artists I have worked with are internationally
recognized as the top of their professions and the ad campaigns I have worked on with them have
won dozens of industry awards for creativity and technical proficiency over the years, including
among others, Silver Medals from the British Broadcasting Industry, Mobius Awards in
Computer Animation, and the International Advertising Award. I have consistently worked with
existing branded high-profile and instantly recognizable characters in commercials and films so I
am well aware of what constitutes a work of significant independent creation since corporate
legal departments oversee the reproduction and depiction of these characters quite rigorously.

Over the course of my artistic career, I have personally designed hundreds of original characters
for television series and commercials, in every form of media, including hand-drawn animation,
stop motion a/k/a “claymation,” computer animation, mixed lived action and computer-generated
imagery (CGI), and traditional puppetry. My designs have in fact been used by Henson
puppeteers for commercials on several occasions. Two characters I designed were used as
ambassadors in major international ad campaigns. One of which was “Ruby,” a computer-
generated female ninja/assassin/spy character used by what was then known as ATI
Technologies, Inc., a company known for its graphics processing chips, particularly in video
gaming. The other was “Mr. Blue” an anthropomorphized light bulb character mascot that served
as the friendly face of Kmart stores for approximately five years.

My initial training began as an undergraduate at Princeton University, where I graduated with
honors from the architecture program. My junior and senior year thesis advisor was the award-
winning architect and designer Professor Michael Graves, whom I subsequently worked for after
college graduation. After working for Mr. Graves, I started my freelance career as an
architectural renderer. My clients included renowned architects and architectural firms such as




                                                 2
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-7
                                        102-1 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                               Page41
                                                                    4 of 90
                                                                         151




Frank Gehry, I.M. Pei and Partners (renamed Pei Cobb Freed & Partners), Peter Eisenmann,
Rafael Viñoly, and Gwathmey Siegel Kaufman, and my drawings and models for these clients
were published widely in books and magazines and exhibited in museums.

While working as an architectural renderer, I started attending various art schools in New York
City such as Parsons School of Design, Art Students League, New York Academy of Fine Arts,
and National Academy of Design, where I trained for 10 years studying classical painting and
drawing techniques. One of my important teachers was Ron Scherr, who painted the official
portraits of President George H. W. Bush and a double portrait of Bush Presidents 41 and 43,
General Colin Powell and Supreme Court Justice Anthony M. Kennedy, which was hung in the
Supreme Court building upon his retirement.

As an educator, I have been teaching storyboarding at the renowned NYU Tisch School of the
Arts Undergraduate Film and Television Department since 2005. In 2009, my class was rated
number one of its kind in the country by Animation Magazine, a widely distributed and respected
industry and trade magazine. I have also been teaching at NYU in the Graduate Department of
Design for Stage and Film since 2012, where I train set, costume, and lighting designers for the
film, theater, and entertainment industries. Our department is always rated among the top
graduate level design departments in the country by college rating sources, and the faculty and
alumni have won countless Oscars, Emmys, Tonys, and every other conceivable award. Besides
these courses, I teach drawing, painting, design, and serve as a thesis supervisor. At the end of
the academic year 2018-2019, the graduate students honored me with a nomination for the David
Payne-Carter Excellence in Teaching Award, which goes to only one candidate from each
department across NYU Tisch School of the Arts.

Besides NYU, I also have taught at the Fashion Institute of Technology (FIT) for the last 18
months. FIT is widely known for its fashion, fine arts, illustration, marketing, and animation
programs. My class is called “Advanced Methods for Evolving Media” and trains students to be
ready for the new art market in not only traditional media places like books, magazines and
posters but for film, television, animation and video gaming. In particular, the class looks at the
transition from traditional analogue artistic tools of trade, such as pens, pencils, markers, paper,
and film cameras, to the digital age of computers, digital art programs, and digital film making
techniques. In this class, I teach students to use traditional forms of image-making in tandem
with digital techniques such as Adobe Photoshop, which gives me a unique perspective on what
is required of the artist in producing artwork in digital formats.

Finally, I am currently finishing my third semester teaching at Brooklyn College Barry Feirstein
Graduate School of Cinema. My first semester there I taught storyboarding to film and animation
Graduate students. In Fall 2019 and Spring 2020, I have been the thesis advisor for the Digital
Animation and Visual Effects Department graduating class.

My CV is attached as an exhibit to this report.

Compensation and Previous Involvements as an Expert Witness/Publications




                                                  3
      Case
       Case1:19-cv-07239-VM-SN
            1:19-cv-07239-VM-SN Document
                                 Document115-7
                                          102-1 Filed
                                                 Filed10/20/20
                                                       07/29/20 Page
                                                                 Page42
                                                                      5 of 90
                                                                           151




I am being compensated at an hourly rate of $500.00 for my services and am being reimbursed
for related expenses. I have not previously testified as an expert witness. Ten years of my prior
publications are listed in an appendix hereto.

Observations of P1
Description: “P1,” as mentioned, refers to the Phillie Phanatic mascot created by Harrison
Erickson in 1978. P1 refers to both the P1 costume, which debuted at The Phillies’ prior stadium
on April 25, 1978 and has continued to be in use up until the end of the 2019 MLB season, and
artwork portraying P1, much of which was created by Harrison Erickson in the late 1970s and
early 1980s, and some of which was updated by Harrison Erickson, I am informed, at The
Phillies’ request or with The Phillies’ permission.

P1 has been the official mascot for the Philadelphia Phillies since 1978, and has been considered
by numerous publications to be among the best sports mascots. I understand that Harrison
Erickson, a firm made up of Bonnie Erickson and her husband Wayde Harrison, were hired by
The Phillies to design P1 after Jim Henson (of the Muppets) referred them to Harrison Erickson
because Ms. Erickson had previously worked for Henson on The Muppet Show, where she
designed some of the iconic characters such as Miss Piggy and Statler and Waldorf.1

I have not directly seen or handled the P1 costume, nor have I ever met Harrison Erickson, but
over the years in my capacity as an artist and designer on commercial jobs, I have worked with
Henson puppeteers. Their dedication to their art and craft puts them at the top of their
professions. The Muppet characters designed by Ms. Erickson are held in the highest esteem by
puppeteers and are used as industry standards for creativity and workmanship. Having watched
video footage of the antics of the Phanatic costume being used and abused by performers, I am
incredibly impressed at the amount of original thought that went into creating a memorable and
unique design, along with the room for movement, flexibility, and character that is possible in
this design.

The P1 design has remained relatively consistent, and various updates to the costume and to
artwork created by Harrison Erickson in the early life of P1 exhibit changes that I would not
consider to be particularly creative. Rather, they reflect cosmetic updates that retain the same
original qualities exhibited in P1.

Color: One of the documents produced in this litigation is a slide show entitled “Phanatic 2020
Derivative Changes since 1984,” which begins on PHAN0043246. The document appears to
identify various color changes to the P1 costume over time and other changes.

I do not believe slight changes in color would represent a creative change, but here, they may not
even be changes at all. Instead, they appear to be the result of differences in color reproduction
processes of the times. Take one of the slides, PHAN0043248, which compares P1 in 1984 and



1
    https://muppet.fandom.com/wiki/Jim_Henson




                                                 4
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-7
                                        102-1 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                               Page43
                                                                    6 of 90
                                                                         151




2018, and is accompanied by the note “The Fur (shag carpet vs smoother lighter green),”
suggesting that the green color of the body was made lighter over time:




But my opinion from looking at the two images is that the 1984 photograph was taken on
traditional analog film stock and the 2018 photograph was taken by digital means, which would
heavily account for any color variation. For arguments sake, even if the 2018 photograph was
also taken using traditional analog film, each film stock has its own color bias that can affect
how color is perceived. For instance, Kodak film is known to be warmer (that is, leaning
towards the red spectrum), and Fuji film is known to be cooler (that is, leaning towards the blue
spectrum) and more saturated. And each brand of camera and lens has its own signature color
rendering profile. The time of day and year also cause differences in the color bias of
photographs as the international standard measurement of the color temperature of light varies
with conditions such as sunny or cloud days, and the sun’s position, i.e. time of day. It is also
useful to compare the skin tones of the fans in the backgrounds of both photos as a constant to
compare the colors. In the older photo below, the people appear much more orange relative to the
newer photo:




                                               5
     Case
      Case1:19-cv-07239-VM-SN
           1:19-cv-07239-VM-SN Document
                                Document115-7
                                         102-1 Filed
                                                Filed10/20/20
                                                      07/29/20 Page
                                                                Page44
                                                                     7 of 90
                                                                          151




In sum, it is my view that using photographs from decades apart to show absolute color
comparison is a useless exercise for determining color variances in what is ultimately the same
costume design.2

The next slide, PHAN0043249, shows a photograph of P1 from 1985 and a photograph of P1
from 2018 to highlight color variances in the eyelashes, suggesting that they were “pink” in 1985
and “fuschia” in 2018:




Again, these color variances appear to be more the result of differences in the photographic color
reproduction process, and the use of the word “pink” as opposed to “fuchsia” is arbitrary. Below
is another early photograph of P1, showing eyelashes that are more similar in color to the 2018
photograph, which further shows that color variations are more likely attributable to the color
reproduction in the photograph—not design choice:




2
 There is also a note that the fabric is different between the 1984 and 2018 versions of P2. While this might
contribute somewhat to a different texture, the strands are of the same length and retain the same character of the
design in 1984.



                                                          6
     Case
      Case1:19-cv-07239-VM-SN
           1:19-cv-07239-VM-SN Document
                                Document115-7
                                         102-1 Filed
                                                Filed10/20/20
                                                      07/29/20 Page
                                                                Page45
                                                                     8 of 90
                                                                          151




All of this is buttressed by the fact that artwork portrayals created by Harrison/Erickson have
also remained relatively consistent in color, other than some cosmetic modifications that do not
significantly change the visual aesthetic and character of P1 and would not represent a creative
change in my view. Below is a drawn image of P1 artwork in what appears to be the late 1970s
or early 1980s,3 and digital images of P1 artwork that appeared much more recently:




3
 While the copyright notice date is obscured, it contains the name “Harrison/Erickson.” I understand that works
copyrighted to Harrison/Erickson were created in 1984 or earlier, when Harrison Erickson owned the Phanatic
copyright.



                                                         7
     Case
      Case1:19-cv-07239-VM-SN
           1:19-cv-07239-VM-SN Document
                                Document115-7
                                         102-1 Filed
                                                Filed10/20/20
                                                      07/29/20 Page
                                                                Page46
                                                                     9 of 90
                                                                          151




In examining the color palettes, both the early version and more recent version of P1 use colors
selected from the Pantone Color Matching system, which is available at pantone.com. Pantone is
a trademarked, universally-employed system of over 2,000 colors used by visual professionals
such as artists, architects, interior designers, museum exhibition designers, graphic designers, as
well as film, television, and theater designers. Pantone employs mixtures of four colors in
varying but precise percentages in order to ensure that a particular color can be reproduced
without variation from project to project, year to year, and industry to industry. The four colors
at the foundation of the system are referred to as CMYK, Cyan (blue), Magenta (red), Y
(yellow), and K (black). Each of these four colors is assigned a specific ratio giving each color a
unique “fingerprint” on the color spectrum. The formulas for each of these colors has remained
consistent over time with new colors being added over the years.4

4
  CMYK refers to a color mixing system, much like RGB (which stands for Red Green Blue) is a color mixing
system. Different color mixing systems exist since different industries use different but overlapping “color spaces.”



                                                          8
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                             Filed10/20/20
                                                   07/29/20 Page
                                                            Page47
                                                                 10of
                                                                   of151
                                                                      90




Comparisons of the color charts show very few variations, all of which are minimal. For
instance:

    •   The color chart for the earlier version of P1 lists Pantone #3615 as the shade of green for
        the body and mid-snout. The color chart for the more recent version of P1 also lists the
        exact same Pantone #361 for “Philadelphia Phillies Mascot Green.” Accordingly, the
        predominant color green in depictions of P1 has remained identical.

    •   The color chart for the earlier version of P1 calls out Pantone #3756 for the snout rings
        and shoe sides. The color chart for the more recent version of P1 lists #3477 as
        “Philadelphia Phillies Mascot Dark Green,” which is used for the snout rings. Both of
        these colors are related shades of green and accents to the green of Pantone #361 (above),
        and the variation in these minor trim elements are not major changes in the P1 design.
        One can see by the formulas in footnote 6 and 7 that the color percentages are split
        between C and Y, thereby keeping them closely in the same family of green. The surface
        area covered by #375 and #347 are identical and in the same areas of the P1 character.
        The differences between the use of these two colors is barely noticeable and show no
        significant creative differences.

    •   The earlier version of P1 lists #2478 for the eyelashes, whereas the more recent version
        lists #2409 for the eyelashes. One can readily see that the formulas are nearly identical
        and therefore the colors are nearly identical (whether referred to as “pink,” “fuchsia,” or
        any other color).

The Phillies Uniform: The more obvious variation between early versions of P1 and more
recent versions is perhaps the uniform worn by P1, most notably the jersey.10 This variation is
highlighted on the slide show first referenced above on page 4, on the document marked
“PHAN0043250,” in which images of the Phillies uniform in 1984 and 2019 are juxtaposed:




For example TV screens emit light and therefore do not have the same color range as in a magazine since the printed
image depends on a pattern of thousands of small dots using the CMYK system sitting in close proximity to each
other to create a particular color.
5
  The CMYK values for #361 are: 76%C, 0%M, 91%Y, 0%K.
6
  The CMYK values for #375 are: 40%C, 0%M, 98%Y, 0%K.
7
  The CMYK values for #347 are: 92%C, 0%M, 97%Y, 0%K.
8
  The CMYK values for #247 are: 30%C, 94%M, 0%Y, 0%K.
9
  The CMYK values for #240 are: 20%C, 90%M, 0%Y, 0%K.
10
   The hat also has minor updates, primarily in the “P” logo. My analysis with respect to the jersey applies equally
to the hat.



                                                         9
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page48
                                                                11of
                                                                  of151
                                                                     90




But such cosmetic updates in the Phillies uniform are not in my opinion creative from a design
perspective, and changing the uniform on P1 to reflect an update in the Phillies’ brand certainly
does not constitute a creative alteration to P1. At the onset, it is important to define what P1 is.
P1 typically wears a Phillies uniform, but it is also my understanding that P1 was designed such
that the uniform was removable and changeable—in other words, P1 was specifically designed
with the understanding that P1 could wear a range of outfits, and has built up a large wardrobe of
outfits. What this suggests is that, while different clothing may alter the appearance of P1, it does
not alter its design. Instead, the changes to the clothing on P1 are like the changes to a Barbie
doll’s outfit, where the essential nature of the figurine remains the same, even where the outfits
are swapped out. A Barbie doll can wear any number of outfits, but it is still the same Barbie
doll. Similarly, the Phanatic can wear a vintage Phillies uniform, a modern Phillies uniform, or
any other number of outfits, but this does not change the essential nature of the P1 design.

P1 has in fact worn a range of different outfits, demonstrating that the outfit that P1 wears is
conceptually and artistically separate from P1. Underneath each of these outfits, P1’s design and
signature characteristics remain the same:




                                                 10
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page49
                                                                12of
                                                                  of151
                                                                     90




Below, P1 is wearing a Santa hat instead of the normal Phillies baseball cap, likely for a game
around Christmas. One cannot imagine that The Phillies would claim that this outfit decision
turns P1 into some type of new “mashup” character of Santa Claus and the Phanatic:




                                               11
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page50
                                                                13of
                                                                  of151
                                                                     90




Similarly, here is P1 in a Batman costume on a Halloween outing. While DC Comics may find
this amusing and may have licensed the Phanatic to wear an outfit of their “Batman” character
for the occasion, one thinks that DC would not be so pleased if The Phillies started claiming that
they have created their own version of Batman:




                                                12
       Case
       Case1:19-cv-07239-VM-SN
            1:19-cv-07239-VM-SN Document
                                Document115-7
                                         102-1 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                              Page51
                                                                   14of
                                                                     of151
                                                                        90




Setting aside that P1 can change outfits and remain P1, I do not believe the uniform has been
creatively altered. Rather, it has gone through relatively minor cosmetic updates, reflecting
updates to the Phillies brand. With regard to color, the red shirt stripes and trim featured in the
Phillies uniform and lettering are Pantone #18511 on the earlier portrayal of P1, and Pantone
#20012 on the more recent portrayals P1. The cosmetic differences in color are negligible, as
reflected in the Pantone color formulas, as are the impressions to the observer in my view. The
famous Jessica Rabbit cartoon character, as portrayed in the film Who Framed Roger Rabbit?,
could wear either shade of red lipstick and while the difference might be noticeable to some who
are more attuned, it ultimately does little to change the creative expression.

Having dispelled the notion of a significant color change, one must consider if swapping out the
initial “P” for the word “Phillies” constitutes a significant change that can be considered creative.
When one looks at the early P1 artwork reproduced on page 8 of this report, the initial “P”
appears on the jersey and the complete word “Phillies” appear on the handheld banner. The “P”
is clearly synonymous with, and interchangeable with, the “Philadelphia Phillies” and is intended
to evoke that with the fans. Using a simple version of a complete name for a company is
common and standard use. One can walk down any city street and recognize the corporate logos
for Chase bank and Citibank as completely different entities (though they both start with “C”).
The eye of the CBS logo is the graphic proxy for the Central Broadcasting System, The National
Broadcast System goes by NBC and is accompanied by its famous peacock. The difference in
the stylization of the “P” and “Phillies” is simply an updated font, and does little to creatively
alter the uniform design.

These minor cosmetic changes reflect updates to the Phillies brand, as is standard for any brand
over a long period of time. Updating the uniform on P1 to reflect brand updates is not an artistic
modification that in any way reinterprets the P1 design.

Comparing the jersey in earlier and more recent photos and artwork of P1 as well as the photos
of the two jerseys, it appears that there are about the same number of pin stripes of the same
thickness on the jersey while also retaining the same spacing between the stripes:




11
     The CMYK values for #185 are: 0%C, 100%M, 89%Y, 0%K.
12
     The CMYK values for #200 are: 0%C, 100%M, 76%Y, 13%K.



                                                 13
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page52
                                                                15of
                                                                  of151
                                                                     90




There is also a version of the P1 character wearing a jersey with no pinstripes at all but retaining
the word “Phillies” across the chest, with red and blue piping around the neckline and outer
sleeves, as demonstrated on PHAN0043246, the first page of the slide slow:




Those changes, however, are in my view cosmetic and do not reflect more than a trivial creative
change that would in any way modify the character of P1. Similarly, the choice to remove a
thicker stripe that appeared on the sides and shoulders of the 1984 jersey is a matter of style and
not substance. Take the stripes off a well-known car like a Mini and one still recognizes the car
as a Mini. The more recent uniform still retains the same short sleeves, V-neck, and buttons on
the front, and remains a similar length, such that it sits on P1 in pretty much the same manner as
the older uniform.

Finally, as demonstrated on PHAN0043251, the P1 as it appeared in 1981 had a 5-pointed star on
the back of the jersey while the P1 as it appeared in 2018 sports the same star in the same
position with the word “Phillies” on top of the star. It represents a minor addition to the jersey,
not a creative design change that affects the P1 design. Rather, it simply reflects the fact that
members of the team have their names on the back of their jerseys.




                                                 14
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page53
                                                                16of
                                                                  of151
                                                                     90




The Harrison Erickson Artwork Style: It is my understanding that early portrayals of P1 were
illustrated by hand and that more recent portrayals of P1 were created using Adobe Illustrator,
which is a software program used to create art on a digital medium.

In looking at Ms. Erickson’s artwork created for more recent purposes, such as the artwork in the
Major League Baseball style guide, it is my view that it is really not “new” artwork at all. In
particular, one can compare Ms. Erickson’s hand drawn artwork and digital artwork and see that
the visual changes to the character are relatively subtle, considering that they were created
decades apart:




Ms. Erickson certainly used great technical skill in recreating and modernizing her older artwork,
but she stays faithful to the creative choices she had previously made. There was little to no
creative choice that went into making these modern renditions. The style, and aesthetic, remains
true to the past, rather than artistically reinterpret it. Based on these design choices, it seems as
though The Phillies wanted the Phanatic brand to remain consistent, and the P1 artwork to reflect
that consistency. This would make sense, given that The Phillies apparently continued to use Ms.
Erickson’s services to reproduce P1 and recreate prior artwork, rather than the services of a third
party.




                                                 15
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page54
                                                                17of
                                                                  of151
                                                                     90




Below is a demonstration of how Adobe Illustrator can be used to update prior artwork. The
creative part of the process is conceived in the pencil sketch stage—as is the case with Ms.
Erickson’s earlier artwork. The use of Illustrator is a mechanical means of implementing the idea
laid out on paper.

First, the artist begins with a hand-drawn sketch using a pencil on paper. This is the creative part
of the process-conceiving of the sketch:




Second, the drawing is imported into Illustrator:




Third, the pencil drawing is made lighter for visibility:




                                                 16
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page55
                                                                18of
                                                                  of151
                                                                     90




Fourth, a perfect circle is drawn around the pencil drawing:




Fifth, the waves from the drawing are added in Illustrator. One can see that the artist’s goal is to
essentially imitate the underlying drawing:




                                                 17
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page56
                                                                19of
                                                                  of151
                                                                     90




Sixth, once the waves are finished being applied over the pencil sketch, the layer with the pencil
sketch is turned off, leaving only the Illustrator lines:




Finally, the tips of the lines are shaped and refined:




                                                  18
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page57
                                                                20of
                                                                  of151
                                                                     90




Below is the final Illustrator file based on the pencil sketch. The Illustrator file could have been
done by hand by a skilled artist, as demonstrated by the underlying sketch. The use of the digital
platform is advantageous in its accurate scalability both in size and numbers, but it is not a
deciding factor in the creative process:




Contrast the subtle changes of the Phanatic with the much more significant evolution of the
Snap, Crackle, and Pop characters over the years, who are immediately associated with Rice
Crispy. Notice the wide range of changes in facial features and body proportions throughout the
years and different media. I would consider these major alterations to the characters that require
a great deal of skill and creativity from the artists. It is difficult to rework a nationally recognized
character and yet retain the essence of that character while remaining associated with its original
commercial entity:




                                                  19
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page58
                                                                21of
                                                                  of151
                                                                     90




Below is the Lucky Charms Leprechaun, another example of a character that has gone through a
much more significant evolution while remaining associated with the brand. One can see that
over several iterations, the changes to his appearances, particularly the shape of his face, are
quite significant. In some versions the colors have changed from a medium green to a dark green,
the hat shape has changed, the color of the shirt changes, the color of the pants change but most
significantly the face has undergone quite significant changes in shape and proportion.




                                               20
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page59
                                                                22of
                                                                  of151
                                                                     90




Another example is the evolution of the Michelin Man over the years.
In a side by side comparison one can see how an earlier rendition of the Michelin man (right) had
many more “ribs,” and had bare hands and wore brown socks and shoes. He wore glasses and
smoked a big cigar. The contemporary Michelin Man (left) has fewer and larger ribs, a distinct
chest region, large white boots and hands, has big eyes with pupils, a distinctive face shape and
an articulated smile:




                                               21
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page60
                                                                23of
                                                                  of151
                                                                     90




Other pictures below show how the character has transitioned and been reinterpreted:




                                              22
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page61
                                                                24of
                                                                  of151
                                                                     90




Bugs Bunny is yet another example of how a character can artistically evolve. Below are
drawings placed side-by-side showing how the portrayal of the character evolved in the 1930s
and 1940s:




All of these examples heavily contrast with P1, which has stayed quite consistent over the last 40
years.

Conclusions: In my view, P1 is clearly an artistic design of significant creativity. The concept
reflects substantial creative thought on the part of designers with a clear, integrated vision of how
this character should be portrayed. The design is unique and, as time has come to show,
memorable and iconic.

At the same time, it is my view that the P1 design has remained relatively consistent with the
vision first set forth by Harrison Erickson, and that many of the updated “looks” created by
Harrison Erickson, including the ones reproduced above, do not exhibit what I would consider to
be artwork that demonstrates new creative thought. There may have been technical skill used in
updating the designs, but the alterations faithfully stay true to earlier design choices.




                                                 23
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page62
                                                                25of
                                                                  of151
                                                                     90




Observations of P2
Description: “P2,” as mentioned, refers to the Phillie Phanatic mascot that The Phillies and third
parties made in connection with this litigation and introduced at its spring training on February
24, 2020. My analysis focuses on P2 as depicted in (i) the costume worn by the Phanatic
performer, and (ii) the artwork depicting P2, which The Phillies have indicated they intend to use
for purposes of licensing and merchandise.

As set forth below, P2 has some variances from the P1 design. For instance, The Phillies claim
that they made the backside larger, added feathers to create “wings” on the arms, lightened the
eyebrows, enlarged the hat, modified the eyelashes to make them star shaped, and made the
snout cylindrical rather than conical, among other things. My review of documents and
testimony in this litigation show that these changes were sparked by this lawsuit, and were
deliberately designed in what the The Phillies hoped to be “creative” changes to P1. However,
after reviewing each of those variances, I conclude that the modifications ultimately do little to
change the impression that P2 is the exact same mascot as P1. The changes reflected in P2 are
slavish. P2 is essentially nothing more than a copy of P1 but with very subtle differences, and
none of those differences amount to more than a trivial amount of creativity. Many of the design
choices also reflect the use of prior artistic expression without any creative attempt at
reinterpretation.

Below are images of the P2 costume (right) and P1 costume (left):




                                               24
       Case
       Case1:19-cv-07239-VM-SN
            1:19-cv-07239-VM-SN Document
                                Document115-7
                                         102-1 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                              Page63
                                                                   26of
                                                                     of151
                                                                        90




As can be seen, the costumes are substantially identical, but with very minor modifications. In
understanding how insignificant these modifications are, one must take into account the context
in which a team mascot is expected to appear. The mascot’s primary function is to be associated
with the team it represents, and generally performs in a stadium setting full of fans. According to
Major League Baseball attendance records,13 the average attendance at Citizens Bank Park,
where the Phillies play their home games, was roughly 33,000 people last year. The stadium
must house the field and all of these fans, meaning that it is quite large. A team mascot must
therefore be immediately recognizable to fans at any distance, which in the case of Citizens Bank
Park, can be quite far. Small differences in details, such as whether the eyes are circular or oval,
whether the arms are shaggy or have rounded edges, or whether the snout is conical or
cylindrical, are simply not discernable from even some of the closer seats in the ballpark, and

13
     http://www.espn.com/mlb/attendance/_/year/2019



                                                      25
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                             Filed10/20/20
                                                   07/29/20 Page
                                                            Page64
                                                                 27of
                                                                   of151
                                                                      90




those details increasingly diminish as the distance from the field inversely increases, thereby
rendering such differences irrelevant in terms of the overall impression to the viewer:




Below is an example of a fan’s view of the Phanatic from what would be considered a relatively
close distance in the ballpark. Using Adobe Photoshop, I inserted a photograph of P2 on top of
the photograph of P1 to create a side-by-side comparison of what a fan would see (being mindful
of the fact that most spectators would not see the Phanatic so close)14:


14
  I would also note the color shift that can be seen by comparing the color of the grass. These are both relatively
recent photographs, demonstrating the wide differences in colors even in digital photography (as previously
discussed on page 5 of this report).



                                                         26
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page65
                                                                28of
                                                                  of151
                                                                     90




Even from this relatively close distance, one would have to squint just to notice the changed
details that the Phillies made to the P1 design.

As another point of reference, one can look from the Phanatic’s point of view to see that fans are
essentially reduced to indistinguishable blobs of color. Small details such as the shape of their
glasses, arms, footwear, hair color, etc. are simply irrelevant:




                                                27
       Case
       Case1:19-cv-07239-VM-SN
            1:19-cv-07239-VM-SN Document
                                Document115-7
                                         102-1 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                              Page66
                                                                   29of
                                                                     of151
                                                                        90




Viewed in this context, I believe that most viewers in the stadium would be unlikely to even
recognize P2 to be a new design. None of the modifications made by P2, even when taken
together, change the fact that it is instantly recognizable as the Phanatic.

With that being said, I address each of the relevant modifications below, based on my thorough
comparison of the P1 and P2 designs, as well as a review of Phillies deposition testimony
describing what they view to be the modifications to the design, and explain why I believe the
modifications are not creative or artistic. I will sometimes refer in this section to the 5 design
hierarchies outlined from Art Center College of Entertainment Design Chair Tim Flattery.15 Art
Center College is located in Los Angeles and is world famous for its Industrial Design program.
Graduates from this school go on to work in most of the car companies in the world, as well as
design for major films in the motion picture industry such as the Star Wars series, Harry Potter,
The Marvel Comics Universe, etc. This is an excellent diagnostic tool to assess design that I use
in school when I teach:

5 design hierarchies from Art Center College of Entertainment Design Chair Tim Flaherty:

 1. Dominance.
    What immediately catches the viewer’s attention. Usually the silhouette, or maybe a
    bold color pop.

2. Sub-dominance.

15
     Mr. Flattery is profiled here: https://www.prweb.com/releases/entertainment/design/prweb4982354.htm



                                                         28
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page67
                                                                30of
                                                                  of151
                                                                     90




   The second read, what the viewer notices next.

3. Harmony.
   Does the form and shape language of the design fit?

4. Rhythm.
   Similar to harmony, but focusing on repeating motifs/patterns/details.

5. Balance.
   Does the design feel right? Does it feel too monotonous? Does it look like it will tip over?

Body Shape and Overall Impressions: I first address the body shape, and how the modifications
to the body shape affect the overall impression of the Phanatic. Related to the body shape are the
snout and arms, which I address in the next two sections. In the case of the Phanatic, the
dominant hierarchy (meaning the first thing one recognizes), is the pear-shaped silhouette of a
body covered with green fur. The silhouette is the very first impression a viewer gets of an
object. In other words, the silhouette is what causes a viewer to instantly identify what something
is. Accordingly, from a design standpoint, whether P2’s silhouette differs from that of P1 plays a
major role in whether P2 creates a new and different impression from P1.

As an example, below are silhouettes of different kinds of planes used by ground spotters in
World War II to identify the country of original or a particular aircraft. Since the objects are
moving fast at a faraway distance, details such as the markings identifying the nationality would
have been impossible to discern. The silhouette was used to quickly discern where a plane was
from and its functions and type. With lives at stake, ground spotters have very little time to make
a quick identification of a plane as friend or foe by human eyes, so the use of silhouettes as a
means of quick identification was vital for the war effort:




                                                29
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page68
                                                                31of
                                                                  of151
                                                                     90




In the case of the Phanatic, The Phillies have characterized P2 as having a larger bottom, or
“duck butt” in their words. But one can see that any additional volume does very little to change
the visual impression of P1, even when looking at both P1 and P2 from the side:




                                               30
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page69
                                                                32of
                                                                  of151
                                                                     90




Similarly, photos of the rear show that the silhouette remains the same. Any differences in
proportions are trivial to the overall impression that P2 is still the same mascot. The rear ends of
the tail are both sticking up the same amount, and while the hat is pointed in a different direction
on these particular photos, that would not constitute an artistic change between P1 and P2. It
similarly does not change the impression that P2 is the same mascot, and the hat itself is
movable, as demonstrated by other side-by-side comparisons in which the hat is in the same
position. The blue eyebrows peek over the tops of the green heads in both P1 and P2, and the



                                                 31
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page70
                                                                33of
                                                                  of151
                                                                     90




“shark tips” on the arms of P2 barely make an impression relative to the mass and shape of the
character, which again, remains practically unchanged:




There may be some minor additional volume, but this is a matter of degree and does not
represent any new artistic value or interpretation to the original design of P1. Even the green fur,
which covers most of the surface area of the costume design, and is the first impression a viewer
takes in of the mascot, is unchanged.

The lack of change is apparent when one views the silhouettes of the 3D turnaround artwork,
which I understand is used as a template for Phanatic merchandise. Below are several
demonstrations I created juxtaposing the 3D turnaround artwork of P1 and P2. First is a side
silhouette demonstration, with P1 (black and white) in the top left, P2 (colorized) in the top right,
the blue silhouette of P2 in the bottom right, and an orange image of P1 laid over the same blue
silhouette:




                                                 32
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page71
                                                                34of
                                                                  of151
                                                                     90




Second is the same demonstration, but the bottom left and bottom right figures respectively show
black outlines of P1 and P2:




                                              33
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page72
                                                                35of
                                                                  of151
                                                                     90




The differences above are so minor as to ultimately be imperceptible, even to a trained eye, as
demonstrated by the side-by-side black silhouette comparison in “Side Silhouette 3.” The major
difference between the silhouettes in P1 and P2 are P2’s somewhat larger backside, but the
difference is trivial and the overall impression does not change. The other major difference is the
way the tail curls upwards, but it is a matter of graphic depiction of design intention, rather than



                                                 34
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page73
                                                                36of
                                                                  of151
                                                                     90




the actual execution of the tail feathers. Referring to the actual photographs of the P1 and P2
costumes showing the actual execution, one can see that the tail feathers are relatively identical.

The same side silhouettes are showcased, but now the preliminary concept design of the Phanatic
is in the top left, P2 is in the top right, the blue silhouette of P2 in the bottom right, and the
preliminary concept design is laid over both the orange image of P1 and the blue silhouette of
P2:




                                                 35
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page74
                                                                37of
                                                                  of151
                                                                     90




As shown above, the silhouette of P2 stays roughly identical to the concept that has always been
envisioned for the Phanatic mascot. As can be seen by adding early concept art to the
comparison, the Phanatic has always had a larger backside, from early concept art to the
executed vision for P1, and now to P2. As can be seen above, P2’s tail feathers sit at precisely
the same spot as that of the early concept art, while retaining the silhouette of P1.

Next, is the front silhouette, with P1 (black and white) in the top left, P2 (colorized) in the top
right, and on the bottom, images of P1 (orange) overlaid over a blue silhouette of P2:




Like the side views, the front view demonstrates that the alteration in body proportions does not
actually change the viewer’s impression of the Phanatic. In fact, from the front, the body is
roughly identical in width. The front silhouette also speaks to a consistency in the rhythm design
hierarchy, which is the third of the five hierarchies (the second, subdominant, is discussed in
more detail below). As can be seen above, the proportions across P1 and P2 are almost identical.




                                                  36
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page75
                                                                38of
                                                                  of151
                                                                     90




The red hat sits on top of the eyebrows in approximately the same spot on both P1 and P2, which
sits on top of the eyelashes in approximately the same spot, which sits on top of the eyeballs in
approximately the same spot, which sits on top of the snout in approximately the same spot,
which sticks out from the front of the head in approximately the same spot, which sits on a white
baseball jersey in approximately the same spot, which covers the torso in approximately the
same spot, under which a pot belly sticks out at approximately the same spot, which sits on top
of the legs at approximately the same spot, which comes down to the sneakers in approximately
the same spot. From top to bottom, the rhythm of the design remains consistent across P1 and P2.

The balance hierarchy is also unaltered by the body shape. The Phanatic finds design balance in
the side profile when one runs a straight line up from the ankles through the shoulders and to the
middle of the head where there would be ears, if it had ears. The ungainly posture is balanced in
the front by the big pot belly and in the rear by the large backside as illustrated by the “S” curve
that I have drawn. The top of the head sports a baseball cap which finds balance at the feet by the
shoes. The snout in front is balanced by the tail in the back. These elements keep the silly
creature looking like it will fall over. As demonstrated, P2 does not change this balance:




                                                37
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page76
                                                                39of
                                                                  of151
                                                                     90




The above comparisons, which I created by importing the documents supplied to me into
Photoshop where I drew the blue guidelines and filled in the silhouettes with colors, all illustrate
that P2’s body essentially remains consistent with how the Phanatic body has always been
conceptualized. The silhouettes of P2 and P1 are essentially identical, and as the bottom image
shows, even before P1 was built, it was envisioned to have a rounded, birdlike backside with a
tail feather sticking out near the top of the backside. The overall impression left by P2 remains
unchanged, as all of its features remain in the same place and are balanced together in the same
way.

Any changes made to create the body of P2 are therefore trivial, in the sense that it they do
nothing to alter the overall character of P1. Any slight changes in the body’s characteristics does
not change the fact that any viewer looking at P2 would immediately recognize it to be the
Phanatic.

Finally, I would note that the concept of enlarging the backside to resemble a “duck butt” is not
an original concept and is reflected in numerous cartoons and mascot designs. Not only is this
concept similar to the Phanatic as reflected in the preliminary concept design and P1, but it is
similar to Donald Duck, which was apparently discussed by The Phillies during the design
process:




All of this is to say that the minor proportional changes incorporated into the body of P2 do not
reflect any type of creative change to P1. The changes are not unique, stay consistent with the
concept that has always envisioned for the Phanatic, and they do nothing to distinguish P2 from
P1, as both retain the same dominant pear-shaped green features, which are the first things any
viewer would notice when the Phanatic comes out at a ballgame, as well as the same relative
proportions and balance of features.

Snout: Testimony on P2 mentions changing the conical megaphone shape of the P1 snout to
something more cylindrical. The width and diameter of the P2 and P1 versions appear to be
largely identical. The length of P2 is slightly shorter, but the difference is barely noticeable and
absolutely not any sort of major creative design decision. It is still a snout, still green to match
the body, and it appears approximately on the same place of the head as mentioned above. The



                                                 38
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page77
                                                                40of
                                                                  of151
                                                                     90




change in angle from conical to cylindrical is a matter of a few insignificant degrees and not
enough to qualify as a major creative change to the appearance of the Phanatic character. The
change is not noticeable when looking at the Phanatic from behind, and if looking at the Phanatic
facing forward, the two snouts are practically indistinguishable, even up from a short distance
(let alone from across a baseball field). Again, for clarity, P2 is on the left and P1 is on the right:




Even from other angles, the alteration to the snout is trivial and does not alter P1’s dominant
characteristic—its silhouette. I again refer to “Side Silhouette 3,” and in particular, the black side
silhouette of P1 on the bottom left and P2 on the bottom right:




As with the modified backside, the modified snout creates almost no change to the silhouette of
P1 when looking at the two designs directly from the side. Any difference is trivial and a matter
of only a small degree. Again, the snout rests in the same place on both P1 and P2, is roughly the
same size, and does not affect the rhythm or balance of the mascot’s figure. I would not consider
this to be an artistic alteration to P1.




                                                  39
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page78
                                                                41of
                                                                  of151
                                                                     90




Arms: P2 features some additional feathers (or scales) on the underside of the arms. But this is a
trivial change to the design of P1 and not particularly creative, and it does not make a noticeable
difference in the overall impression or profile of the Phanatic. Both P1 and P2 have the same
wide and shaggy green arms. The difference in arms is utterly imperceptible when the Phanatic
has its arms down, as demonstrated by photographs of P2 (left) and P1 (right):




Even with its arms lifted, the alteration is extremely subtle at numerous angles because the
feathers are obscured by the fur (again, P2 is on left and P1 is on right):




                                                40
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page79
                                                                42of
                                                                  of151
                                                                     90




The feathers themselves are not particularly original to P2, as they embody characteristics that
have always existed on the Phanatic. Below are images of P2’s arms interspersed with earlier
artwork of P1, demonstrating how P2’s arms echo the same design decisions that were
previously made by Ms. Erickson to draw curves in the arms:




                                                41
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page80
                                                                43of
                                                                  of151
                                                                     90




Even before P1 was developed, a sketch that I understand to be a preliminary design concept
provided to The Phillies shows that the Phanatic was always envisioned to have wide and
feathery arms:




                                              42
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page81
                                                                44of
                                                                  of151
                                                                     90




I would therefore not consider the modifications to the arms to be a “new” design choice that
evidence creativity from an artistic standpoint. Given that the Phanatic is a complete fantasy
character, there were endless ways that P2’s body could have been modified to show that it
“evolved.” Instead, the additions to the arms are slight and harken to the design decisions Ms.
Erickson already envisioned with respect to P1.

Consider the wings on various other mascots:




                                                43
Case
Case1:19-cv-07239-VM-SN
     1:19-cv-07239-VM-SN Document
                         Document115-7
                                  102-1 Filed
                                        Filed10/20/20
                                              07/29/20 Page
                                                       Page82
                                                            45of
                                                              of151
                                                                 90




                                44
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page83
                                                                46of
                                                                  of151
                                                                     90




As these images show, the concept of a “winged” mascot is not only commonplace, but the
“wing” characteristics of these mascots are a much more significant design element of the
costume, and most of them demonstrate far more artistic interpretation. Take the St. Johns’s
mascot “Thunderbird” design depicted above (top right) as an example of a distinctive “wing”
profile that cannot be mistaken for the silhouette of any other mascot. The “feathers” hang quite
far down from the actual arms to form pronounced wings. The wings have quite pronounced and
distinctive serrated edges whose effect is heightened by the white edge repeating the inside red
triangles which are then echoed once again by another layer of white serrated “feathers”
repeating another inside layer of red serrations. Not only are the wings distinctive shapes but so
is the color scheme. Take the St Louis Cardinals “Fredbird” mascot design depicted above
(middle left) as another example of a distinctive wing design. While the wings are smaller in the
overall profile compared to “Thunderbird,” they are still quite pronounced, having three layers of
triangles that sit close to the forearm, with each layer taking on a different primary color—red,
blue, and yellow. The Toronto “Ace” mascot depicted above (middle right) has small “feathers”
running along the length of the arms and covering over the hands, similar to P2, but unlike P2,
the feathers are not concealed by the green shaggy fur, so they give the mascot a more visually
distinct silhouette.

P2’s lack of innovation is even more considerable when one recognizes that all of these mascots
are obviously birds, whereas the Phanatic has always been a fantasy creature with undefinable
characteristics (such as the addition of a snout, rather than a beak), which ultimately gives The
Phillies much more artistic freedom to come up with interesting and unique alterations.

I have also reviewed a document in which The Phillies claim that the backs of the hands of P2
are different from P1 because they are not covered in fur. There is however fur on the back of
P2’s hands, but the only true difference is that P2’s fur is sewn to the length of the knuckles and
not all the way down the length of the fingers:




To claim that a difference in where fur is sewn on the back of P1 and P2’s hand is an important
creative decision is in my professional view quite ridiculous. Putting P1 and P2 side by side the
viewer would barely notice this tiny difference since both P1 and P2 have felt fingers on the



                                                 45
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page84
                                                                47of
                                                                  of151
                                                                     90




palm side, and perform the same function. Again, because the Phanatic is a fantasy creature, all
kinds of creative liberties can be taken. The minor cosmetic difference does not creatively alter
the impression given off by the hands. Whether or not the backside of the hand has fur attached
all the way to the end of the fingers does not alter the functional aspects of the hands. For clarity,
P2 is on the left and P1 is on the right:




To summarize, the decision to add subtle feathering to the arms constitutes a trivial change to the
design of P1. The change does not creatively alter the visual character of P1. It barely makes an
impression relative to the mass and shape of the character, and it copies from the impression that
has already existed of P1, as depicted in numerous pieces of P1 artwork.

Uniform: In the case of the Phanatic, the subdominant hierarchy would be the uniform that it
wears. The subdominant hierarchy would be the second or third thing a viewer would notice in
recognizing an object. For instance, while one would first recognize a bird to be a raptor by the




                                                 46
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page85
                                                                48of
                                                                  of151
                                                                     90




shape of its body and hooked beak, it is the white head and tail that would identify the bird as a
bald eagle:




While the Phanatic was designed to wear multiple outfits (and such uniform changes do not
change the dominant heirarchy—the large green silhouette), the uniform that it is most often
associated with P1 is the predominantly white jersey. In the case of P2, one can see that it is
wearing that same jersey. It is roughly the same shape and size, and it covers the same amount of
surface area in proportion to the rest of the mascot. Both wear short-sleeved jerseys that end at
the mid-belly:




                                                47
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                             Filed10/20/20
                                                   07/29/20 Page
                                                            Page86
                                                                 49of
                                                                   of151
                                                                      90




It is especially noteworthy that The Phillies chose to introduce P2 by having it appear in the
same jersey as P1 because, as previously explained, the Phanatic mascot was designed to appear
in different outfits and has numerous outfits to choose from. While P1 can wear any number of
outfits and still be P1 (as explained earlier in this report), P2 was first introduced wearing the
same jersey P1 is most often associated with, which as previously explained, has stayed
relatively consistent since the 1980s other than relatively minor cosmetic updates in the team’s
branding.16

Leggings: The leggings on P2 have been changed to blue socks from the red stirrups on P1. But
the blue socks are not original to P2, as I would note that they previously were worn by P1:




For this reason alone, I do not find the addition of blue socks on P2, which P1 has already worn,
to be a creative change. At the same time, this goes back to the fact that the Phanatic was
designed to appear in different clothing. The outfit choice is artistically a separate consideration
from the costume design. Notably, there were not numerous high-profile public statements by
The Phillies suggesting the Phanatic had a “new look” when P1 appeared above, as there has
been with respect to P2.

According to the internal email I reviewed that included the above picture, marked
PHAN002572, P1 appeared with these socks last baseball season, and the Phanatic was wearing
“his blue socks” to match with an “alternate jersey.” The Phillies seem to recognize that an
“outfit change” is not a change to the Phanatic itself, since the Phanatic can possess more than

16
  I also do not believe a minor change to the hat size is anything more than trivial. It does
nothing to alter the perception of the Phanatic and is easily overlooked, especially inside a
ballpark, as demonstrated by numerous side-by-side comparisons throughout this report.




                                                 48
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page87
                                                                50of
                                                                  of151
                                                                     90




one outfit. What this means, in my view, is that an outfit change to P2, especially something as
minor as a change in leggings, does not constitute a design change from P1.

I would also note that as mentioned above, the profile on P2 remains the same as P1 and the
relative proportions of the legs to the rest of the body and shoes remain the same. There were a
variety of ways that The Phillies could visually altered to evolve the design to more significantly
alter P1.

Below are some examples of the variety of leg designs available. The Hiroshima Carp mascot
“Slyly” (top left) has a continuous shaggy profile that starts at the head and runs down the body
to the legs to the shoes. The Florida Gators mascot (top right) similarly maintains a continuous
profile running down the body to the feet, which are designed to resemble claws rather than
oversized shoes, further fitting with the mascot theme of an alligator. The Oregon Duck (bottom)
has legs that are white and orange, resembling duck feet and similarly fitting with the mascot
theme of a duck:




Again, because the Phanatic is a fantasy creature, there are really no creative boundaries, no
design choices that would be too fanciful. Instead, the leggings on P2 are already within the
range of P1’s outfits, does not alter the general impression of P1, and it is a relatively
conventional design element, represented across numerous other mascots:




                                                49
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page88
                                                                51of
                                                                  of151
                                                                     90




Shoes: As I have emphasized, P1 was designed to wear multiple outfits, and it has appeared with
different shoes since its creation (including shoes with the Liberty Bell logo that are featured on
P2’s shoes):




                                                50
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page89
                                                                52of
                                                                  of151
                                                                     90




The Phillies recognize that the Phanatic can change shoes and still be the Phanatic, and have
acknowledged that the Phanatic (in the P1 costume) has changed shoes. P1 simply does not
become a new creative work each time it changes its shoes and similarly, the choice to change
the shoe design on P2 does not reflect a change from P1, regardless of the shoe design.

That being said, a comparison of the shoes on P1 and P2 shows numerous similarities and the
changes to the design are not in my view particularly creative, suggesting that any artistic input
in the modified shoe, to the extent it was intended to modify the visual character of P1, was quite
minimal.

Comparing Figure 1 to Figure 2 below, one can see the two stripes on the side of P1’s shoes are
moved to the top of P2’s shoes. The Liberty Bell on the side of the shoes of P2 sits in
approximately the same place and is about the same size as the “P” in P1:




                                                51
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page90
                                                                53of
                                                                  of151
                                                                     90




Figures 3 and 4/4A show that the logo on the Liberty Bell and “P” logo appear only on the
outside of the shoe and not on the inside of the shoe. The shoes on both P1 and P2 are the same
ankle height. The toes are slightly bulbous on P1 and the toes are flatter on P2, but only
marginally so, and the overall shape of the shoe is essentially the same:




                                               52
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page91
                                                                54of
                                                                  of151
                                                                     90




In Figures 5 and 6, one can see that the Liberty Bell that appears on P2 had previously appeared
on shoes worn on P1, further confirming that the shoes have remained an interchangeable
element of the Phanatic, and suggesting that the decision to place the Liberty Bell on P2’s shoe
preexisted P2. The orange rectangle on the back of P1’s shoe in Figure 6 has been multiplied,
stretched out in length, and moved to the sides of P2’s shoes in Figure 5.




                                               53
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page92
                                                                55of
                                                                  of151
                                                                     90




The artwork depicting P2 shows that the shoes copy several creative motifs from the prior
design. In Figure 8, the rounded shape of the shoelace is moved to and echoed by the shape of
the Liberty Bell. In Figure 9, one can see again the two-stripe motif on the side of P1’s shoe is
moved to the top of P2’s shoes:




                                                54
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page93
                                                                56of
                                                                  of151
                                                                     90




The silhouette of the Liberty Bell on the side of P2’s shoe is also not a unique interpretation of
the Liberty Bell as there are numerous silhouetted depictions of the Liberty Bell. The P2 version
of the silhouette was not created for P2, but was taken from a design The Phillies have used
essentially since the 1950s and not creatively altered in any way (though it was recently altered
in a way that more accurately depicts the Liberty Bell):




                                                55
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page94
                                                                57of
                                                                  of151
                                                                     90




That design is not a creative depiction of the Liberty Bell and there are no creative design
choices that make it immediately identifiable with The Phillies baseball team. Rather, it is a
generic recreation of the Liberty Bell as it exists in reality, and a simple internet search provided
numerous graphic representations of the Liberty Bell that are quite similar to the Liberty Bell
above:




Contrast the Liberty Bell on P2 with the bell depicted in the iconic logo for Taco Bell, which
cannot be easily confused with any generic bell silhouette. One can see how the shape, position,
and color of the bell has been altered over time, but it remains a unique and recognizable logo
that is not easily interchangeable:




                                                 56
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page95
                                                                58of
                                                                  of151
                                                                     90




Based on the above observations, the differences in the shoes are not significant, and certainly do
not represent an artistic change that alters P1. Changing the shoes is not a change in the design of
P1 given that the P1 costume allows for, and was intended to, wear different shoes; and the shoes
themselves were not creatively designed given that they largely remain the same as the original
shoes, and incorporate a Liberty Bell design that is neither new nor artistic.

One can see below the wide range of shoe choices, even on mascots that otherwise display
similarities. The Atlanta Braves mascot’s shoes (left) are a traditional below-the-ankle cut
baseball shoe with a large clown-like shape. The tongue of the shoe is exaggerated and flips up
and over the top of the shoe with a distinctive cursive “A” emblazoned on white over the black
shoe. The Cincinnati Reds mascot (center) sports a plain black athletic shoe exaggerated in size
that is cut below the ankle with no tongue at all. The toes and the heels are bulbous and rounded
like a clown shoe. The New York Met’s mascot (right) wears an ankle-cut athletic shoe with a
tongue rising up on the front part of the foot and flipping over slightly. The shoe is black with
distinctive white piping around the shoelaces as well as in a big “swoosh” pattern on the side.
The laces are white. The toe, heel, and swoosh parts of the shoe are made of some sort of matte
material that is different than the shinier body of the shoe:




Eye shape: There is a note from The Phillies that the P2 version should have round eyes instead
of the original oblong eyes of P1. However, the black pupils remain the same size and distance
from each other as well as sit on the snout in the same way in the same place, so the face retains
the same expression and proportions recognizable as the “Phanatic.” The change in the eye shape
is so small relative to the overall design as to be rendered irrelevant. The Phillies even
acknowledged that they were looking to keep the same overall impression—which they have



                                                57
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                             Filed10/20/20
                                                   07/29/20 Page
                                                            Page96
                                                                 59of
                                                                   of151
                                                                      90




referred to as the “perpetual look of surprise.” While there are many ways that eye shapes can be
made more distinctive, I believe the change here barely constitutes a difference between P2 and
P1, and certainly does not change the impression that P2 is the same as P1. For instance, the
three mascots demonstrate just three ways that eye shapes can be altered.

Eyelashes and Eyebrows: The color of the eyelashes and eyebrows on P2 appear to be within the
same color range as the eyelashes and eyebrows on P1, but I have not had a chance to fully
analyze a call out sheet of Pantone colors for the P2 design.17 In any case, I would not consider
these changes to reflect more than trivial creative choice for several reasons. First, as mentioned,
they still appear to be in the same general color range—magenta (red) and cyan (blue), as
referenced in the Pantone chart, are the predominant colors in the eyelashes and eyebrows,
respectively, thereby keeping the same aesthetic and impression, especially to the fans viewing
from a distance in the ballpark. Second, the changes themselves appear to reflect an attempt to
copy, not an attempt to create something new. For instance, The Phillies have characterized the
P2 eyelashes as a lighter shade; but as mentioned much earlier in my report, The Phillies also
apparently believed that the P1 eyelashes were a similarly light shade at one point, as
demonstrated on the slide show, page PHAN0043249. As I explained, any purported color
change was more likely the result of color reproduction processes, such as the type of film used
and lighting, and not an actual color change. But, The Phillies’ apparent reference to P1
previously having “pink” eyelashes in 1985, as reflected in that slideshow photograph, suggests
that the color choice for P2’s eyelashes was not the product of new, creative thought:




The eyebrow color similarly reflects an attempt to keep P2 consistent with the P1 design, as well
as The Phillies’ brand. The Phillies kept the eyebrows within the same color range, but it has
been described by them as the “powder blue color” that is prominent with the team. The “powder
blue” appears to be a “retro” team color—used on Phillies uniforms in the 1980s, and apparently
making a comeback:




17
  The Phillies apparently produced this document around the close of business on the day I had to submit the report,
and I did not have the full opportunity to incorporate it into my analysis. I will supplement the report as necessary to
incorporate such analyses.



                                                          58
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page97
                                                                60of
                                                                  of151
                                                                     90




Like the eyelashes, this minor color modification appears to reflect a desire to retain a prior,
recognizable color, and not the product of new, creative thought. Regardless, a slight change in
color to the eyebrows and eyelashes is not a creative design alteration, especially where those
colors are within the same original color ranges.

The insignificance of the color change is further demonstrated by considering the harmony in
which the colors go together. Under the harmony design hierarchy, one asks if the design
elements are consistent with another. Do the colors go together? What are the ratios of shapes
and colors relative to other parts? How do the details relate to each other from side to side, front
to back, and top to bottom?

Below is a Color Distribution Study, demonstrating how all of the colors work together:




The Color Distribution Study above shows that the green on the body and white on the shirt
cover a large majority of the surface area—roughly 75% to 80%. The ratio (or weight) of the



                                                 59
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page98
                                                                61of
                                                                  of151
                                                                     90




pink eyelashes to the total mass of the body remain about the same despite the differences in
shapes (which I will address further below). P2 has more eyebrow mass than P1, but the amount
added is relatively insignificant when compared to the total body mass. Even though the
eyebrows on P2 are lighter than the eyebrows on P1, they are still in the same blue family and
still sit in the same place on the head over the eye. The same can be said about the tails, despite
the way they are drawn, as the drawing concerns design intentions that are not reflected in the
actual construction of P2—the actual execution of the tail on P2 is quite similar to P1 in how the
feathers stick up, and it does not represent a major design or creative decision. As noted the
major change is in the color of the shoes and socks which account for about the lower 30% of the
figure—but as noted in this report, the changes are neither creative nor alter P2 in such a way to
make it a new work compared to P1.

Besides the colors, the changes in the shape of the eyelashes (and size of eyebrows) is
insignificant, and similarly do not reflect more than trivial artistic choice. The five-pointed star
motif used for the eyelash shape is in fact the same shape that has been on the back of the
Phillies’ jersey when P1 was first introduced in the late 1970s, and Harrison Erickson have
highlighted this star motif in artwork depicting P1 since around that time:




Some of Harrison Erickson’s artwork has put that start more directly in association the P1’s face,
and eyes in particular:




                                                  60
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                            Filed10/20/20
                                                  07/29/20 Page
                                                           Page99
                                                                62of
                                                                  of151
                                                                     90




The five-pointed star motif is in fact extremely ubiquitous in popular culture, and the P2 version
adds no significant creative design elements to the star motif as to identify it solely with the
Phanatic’s character. Below are examples of how commonly used a motif the star is in popular
culture:




                                                61
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page100
                                                                   63 of 90
                                                                         151




It is one of the basic shapes recognized by children:




It played a prominent role in the characters of Dr. Seuss’s The Sneetches:




                                                62
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page101
                                                                   64 of 90
                                                                         151




Multiple flags feature stars (with the 5-point start being particularly prominent), and The Phillies
have acknowledged that the star comes from the American Flag:




                                                 63
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page102
                                                                   65 of 90
                                                                         151




Like The Phillies, multiple other sports teams make use of the star—and they do so in more
unique ways. The Dallas Cowboys made the star’s points quite sharp, and gave it a light trim
surrounded by a dark border the same color as the body of the star. The COWBOYS logo is
usually boldly emblazed across the star or underneath it. The team colors of silver and white are
used. It is quite a distinct interpretation of a star that is inextricably linked to the Dallas Cowboys
team:




                                                  64
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page103
                                                                   66 of 90
                                                                         151




The Houston Astros use an orange star that is shaded in a way to give the sense that it is three-
dimensional, and set behind the recognizable “H” logo. Its unique characteristics makes it easy to
associate with the Astros:




The U.S. Air Force also has used variations of the same star as insignia for its aircraft, and their
placement of the star is uniquely identifiable by retaining its white color and placement inside a
circle, with the points touching the outer edges of the circle:




The Hollywood Walk of Fame is a world-renowned tourist attraction using the 5-point star:




                                                 65
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page104
                                                                   67 of 90
                                                                         151




It also appears on the antennae of another mascot created by Harrison Erickson:




All of this is to say that the five-pointed star is a generic shape widely used in popular culture,
including on P1 and numerous pieces of artwork created by Harrison Erickson that depict P1.
The star used for the eyelashes of P2 is an “off the shelf” representation of a star that can be
found ubiquitously throughout popular culture and it bears no stamp of a creative decision in the
actual design of its shape. With respect to P2, The Phillies’ decision to use this common shape




                                                66
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page105
                                                                   68 of 90
                                                                         151




that is already widely known to be a part of P1, without providing any artistic interpretation of
the shape, simply does not reflect a creative choice of more than a trivial nature in my opinion.

Contrast the star eyelashes with the pointed eyelashes of other mascots designed by Harrison
Erickson, in particular, “Slyly,” “Duncan,” and “Sport.” In many ways, the star eyelashes seem
to mimic the angular eyelashes that are unmistakably a Harrison Erickson signature design motif.
However, the choice to use a common five-pointed star uses considerably less artistic
interpretation then the more arbitrary and unique nature of the pointed eyelashes on these
preexisting mascots:




Based on the ubiquity of the five-pointed star and the similar impression they create to these
other mascots, it is my impression that P2’s eyelash shape is not creative at all.




                                                67
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page106
                                                                   69 of 90
                                                                         151




Sticking the five-pointed star around the eyes ultimately does not give the impression that P2 is a
new work when compared with P1. While it is certainly a modification, it reflects a desire by
The Phillies to conform with prior and familiar expressions that fans have come to associate with
P1, rather than innovate and reimagine their mascot design. The surface area and placement of
the eyelash stars of P2, and the proportion between the size of the eye and eyelashes, are
relatively the same as the scalloped eyelashes of P1, making any modification in shape relatively
negligible:




This is especially true when one considers that P2 is primarily intended to be viewed not up
close, as in the pictures above, but by fans sitting hundreds of feet away in a ballpark:




In conclusion, the decision to modify the eyelashes into a common star that has already been
widely associated with the P1 is not creative, and is extremely insignificant when viewed in the
greater context of the design and how it is typically viewed.




                                                68
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page107
                                                                   70 of 90
                                                                         151




Designed to copy P1: As I explained above, these variations, taken together, demonstrate no
more than a trivial creative attempt to redesign the Phillies’ mascot. Multiple pieces of P2
artwork, which I understand were recently developed, further demonstrate P2 to be what is in
effect a slavish copy of P1, transparently created in an attempt to legally keep using Harrison
Erickson’s original design work. Below are side-by-side images of P2 artwork, next to images of
P1 artwork created by Harrison Erickson:




                                              69
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-7
                                    102-1 Filed
                                           Filed10/20/20
                                                 07/29/20 Page
                                                           Page108
                                                                71 of 90
                                                                      151




                                   70
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page109
                                                                   72 of 90
                                                                         151




As can be seen by the above comparisons, the P2 designs are created to replace the P1 designs.
They are clear knock-off designs which retain all the character of the original designs. Not only
are the specific “poses” of P1 copied, but the various visual accents from the P1 designs are
copied as well in a further attempt to retain the character of those designs. While there is enough
difference to tell them apart, the differences are trivial.

To most viewers, it would be easy to forget that the P2 design is different if the P1 design is
taken away for long enough, and this appears to be The Phillies’ intent. The Phillies could have
reimagined the Phanatic mascot, but instead chose a design with no real changes in artistic
substance, most of which are largely imperceptible to the average fan at a ballgame. I found it
troubling, for instance, that even though someone in The Phillies organization commented that
nobody would notice the difference during the design phase of P2, and some news reports
questioned the differences, The Phillies did not try to modify P2 to set it further apart from P1.
Rather, internal communications and deposition testimony I have reviewed suggest the goal was
for the viewer to see the same mascot.

As an artist and character creator, I believe that this approach to character development speaks
volumes about P2’s lack of artistic originality. It is like putting lipstick on a pig in my opinion.

To further demonstrate how P2 stands to be a knock-off of, rather than creative reinterpretation
of The Phillies’ mascot, I think it is a worthwhile exercise to examine the similarities and



                                                  71
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page110
                                                                   73 of 90
                                                                         151




differences between other branded characters as examples of the significance in physical
attributes when designing a distinctive mascot.

To help us demonstrate what a significant difference in design looks like within a similar range
of characters we can compare P1 with the “Slyly” mascot:




As can be seen, the characters have notable similarities. They are both tall, with furry pear-
shaped bodies and wear baseball jerseys that are of a similar style and size. But unlike P2, Slyly
has numerous differences that set it apart from P1. Slyly has strikingly different colors from P1.
Its legs are longer and expose the fur that runs from its head to its ankles, rather than leggings.
Its shoes are noticeably cut lower (or covered by its fur). It has double nostrils and sports a
significantly different profile. Its serrated eyebrows continue around the face and then are
repeated by a row of different color serrations sticking behind them. P2 by contrast uses most of
the same colors, keeps the same profile, relative proportions, and relative color choices. While
some of the details reflect design modifications, those details are so insignificant as to be almost
indistinguishable in a ballpark.

As another example of the range of creative options, the following photos show three mascots
that all quite similarly have baseballs for heads, yet each one has characteristics that make it
markedly distinguishable from the others.

First is Mr. Met, the mascot for the New York Mets. The red stitching of the baseball pattern
circumnavigates the front part of his face, creating a ring around his feature face. The stitches are
pointing counter-clockwise. His large eyes are roundish while the lower part of his eyes are
flattened by the muscles of the cheeks pushed up from the smile. His pupils and irises are solid
black dots. On the outside of his top eyelids are graphic representations of eyelids. His black
eyebrows sit far up in his forehead in an exaggerated distance from his eyeballs. His nose is a
simple soft cone shape that is quite large and prominent. On his cap, he sports the blue team




                                                 72
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page111
                                                                   74 of 90
                                                                         151




colors of the Mets with the team logo NY prominently displayed. The word Mets is written in
large letters across his chest and the team blue is prominent through the V-neck cut of his jersey.
He sports a blue belt, blue forearm sleeves and white gloves. His legs sport blue leggings and
black oversized black sneakers with white laces and white trim:




Second is Cincinnati Reds mascot “Mr. Redlegs.” Mr. Redlegs is distinguished by his giant black
handlebar moustache, his old fashioned flat top baseball cap with red and white stripes and black
bill. He sports a distinctive “C” for Cincinnati on his jersey, a red belt, red forearm sleeves and
white gloves. As seen in other photos he has oversized plain black athletic shoes with no trim
and red stockings. His facial features are quite distinct. His big smile exposes an upper row of
white teeth under his handlebar moustache. His eyes are elliptical in the vertical axis and are set
the width of one of his own eyes apart. The black pupils sit inside bright irises. The smile pushes
the cheek muscles up to the eyes creating crescents that circumscribe the lower eyes. He has
distinctive black eyebrows above his eyes. He has a most distinctive nose shape featuring a
bulbous tip of the nose sprouting big fat nostrils to either side. The sides if his head are adorned
with the familiar red stitching associated with the construction of actual baseballs. His hat is not
a typical baseball cap and is instead more reminiscent of earlier styles. The red stitching is
pointed downwards:




Third is the Atlanta Braves mascot called “Homer.” The red stitches on the sides of his head are
pointed upward in the opposite direction of the Cincinnati mascot which point downward. He



                                                73
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page112
                                                                   75 of 90
                                                                         151




wears a Blue baseball cap with a red bill and a big white “A” prominently displayed. The word
Braves is boldly displayed across his chest. His eyes are long and oblong, the “whites” of his
eyes are a light grey and his pupils are a solid black with white highlights. Eye black is drawn
under the eyes and he sports a wide smile with a single black line. He has a pear shape nose and
soft mounds for cheeks. He has dark blues sleeves and black gloves. His plain black athletic
shoes are oversized and sport the same white “A” as displayed on his cap. He wears a dark blue
belt matching the other blue accents on his uniform.




While each of these mascots is quite similar, the significant variations in details effectively
create a unique impression. The differences in overall size and shape, and the numerous
distinguishable design details, leave the impression that these are three completely different
characters.

Unlike the differences in these baseball heads, the differences between P1 and P2 are negligible
and superficial. Again, the Phanatic is a fantasy creature, making the creative possibilities for
altering the character practically endless. P2 reflects an attempt to change P1 without actually
changing P1.

Conclusions: In my expert opinion, based on my decades of work in character design, artwork,
and teaching and researching, and my review of the materials in this case, as well as outside
sources pulled from my independent research, P2 does not alter the fundamental design or
character of P1 significantly enough to qualify it as a “new” work, from the point of view of an
artist in the field. It is a slavish and uninspired attempt at modifying P1, and the changes amount
to little more than cosmetic surgery. A pig wearing lipstick is still the same pig.


EXPERT REPORT OF DAVID ZUNG
RESPECTFULLY SUBMITTED ON MAY 26, 2020


_________________________________
David Zung




                                                 74
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page113
                                                                   76 of 90
                                                                         151




Source Materials Used

Documents Produced in Discovery

HE000007

HE000009

HE000012 – HE000016

HE000026

HE000034 – HE000039

HE000043

HE000064

HE000104 – HE000105

HE000107 – HE000108

HE000118

HE000213

HE000227

HE000343 – HE000412

HE000416

HE000436 – HE000441

HE000450 – HE000453

HE000495

HE000500

HE000507

HE000552

HE000555




                                      75
  Case
   Case1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                             Filed10/20/20
                                                   07/29/20 Page
                                                             Page114
                                                                  77 of 90
                                                                        151




HE000557

HE000584 – HE000588

HE000563

HE000591

HE000804

HE001499 – 001507

HE002616 – 002619

HE003173 – HE003184

HE003290

HE003470

HE004668

HE004801

HE005968 – HE005977

HE006015 – HE006026

HE006322 - HE006337

HE006460 – HE006473

PHAN0000012

PHAN0000015

PHAN0000034 – PHAN0000037

PHAN0000048 – PHAN0000050

PHAN0000055

PHAN0000058 – PHAN0000060

PHAN0000062




                                     76
  Case
   Case1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SN Document
                             Document115-7
                                      102-1 Filed
                                             Filed10/20/20
                                                   07/29/20 Page
                                                             Page115
                                                                  78 of 90
                                                                        151




PHAN0000079

PHAN0000083

PHAN0000120

PHAN0000232

PHAN0000240

PHAN0000242

PHAN0000260 – PHAN0000262

PHAN0000275

PHAN0000278

PHAN0000283

PHAN0000285 – PHAN0000287

PHAN0000294

PHAN0000302

PHAN0000478 – PHAN0000479

PHAN0000466 – PHAN0000470

PHAN0002572

PHAN0009512 – PHAN0009514

PHAN0009712

PHAN0010690

PHAN0010691

PHAN0010715

PHAN0042990 – PHAN0043005

PHAN0043016 – PHAN0043415




                                     77
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page116
                                                                   79 of 90
                                                                         151




PHAN0043546 – PHAN0043566

Deposition Transcripts

Deposition Testimony of Bonnie Erickson dated February 7, 2020

Deposition Testimony of Tom Burgoyne dated February 13, 2020

Deposition Testimony of Scott Brandreth dated February 28, 2020

Deposition Testimony of Christine Legault-Long dated April 10, 2020

Deposition Testimony of Dave Raymond dated April 14, 2020

Deposition Testimony of Dave Buck (rough draft) dated April 23, 2020

Deposition Testimony of Scott Brandreth on behalf of The Phillies (rough draft) dated May 21,
2020

Court Documents

Complaint

Answer & Counterclaims

Transcript of March 19, 2020 Status Conference

Case Law

Conan Props. Int’l LLC v. Sanchez, 17-CV_162 (FB), 2018 WL 4522099 (E.D.N.Y. June 8,
2018)

Detective Comics, Inc. v. Bruns Publ’ns, 111 F.2d 432 (2d Cir. 1940)

Durham Indus., Inc. v. Tomy Corp., 630 F.2d 905 (2d Cir. 1980)

Eden Toys, Inc. v. Florelee Undergarment Co., 697 F.2d 27 (2d Cir. 1982)

Entm’t Res. Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211 (9th Cir. 1997)

L. Batlin & Son, Inc. v. Snyder, 536 F.2d 486 (2d Cir. 1976)

Past Pluto Prods. Corp. v. Dana, 627 F. Supp. 1435 (S.D.N.Y. 1986)




                                               78
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page117
                                                                   80 of 90
                                                                         151




News Articles

Phillies File Lawsuit To Prevent Phanatic From Hitting Free Agency
https://deadspin.com/phillies-file-lawsuit-to-prevent-phanatic-from-hitting-1836955104

As legal battle enters home stretch, what will become of the Phillie Phanatic?
https://www.bizjournals.com/philadelphia/news/2020/05/21/phillies-phanatic-designers-still-
fighting-court-1.html

Here’s how Phillies’ fan reacted to the Phanatic’s makeover on Twitter
https://www.pennlive.com/news/2020/02/heres-how-phillies-fan-reacted-to-the-phanatics-
makeover-on-twitter.html

The Phillies Unveil a New Phanatic as Lawyers Fight Over Mascot Copyright
https://www.nytimes.com/2020/02/24/sports/baseball/phillie-phanatic-costume.html

Phanatic mascot gets new look, as Phillies, creators tangle and many fans are not pleased
https://www.fox43.com/article/sports/phillie-phanatic-phillies-mlb/521-e943df89-b531-4e7e-
bb15-a3d9db34de8e

Phillie Phanatic creators issue statement blasting team’s ‘new’ mascot
https://www.phillyvoice.com/phillie-phanatic-mascot-lawsuit-creators-issue-statement-blasting-
phillies-changes-copyright-spring-training/

Philadelphia Phillies Mascot New Phanatic Look . . . Doesn’t Look Very New at All
https://www.tmz.com/2020/02/23/phillies-phanatic-mascot-new-look-same-old-design-lawsuit-
creators/

‘New’ Phillie Phanatic Design Is Barely Any Different
https://www.thebiglead.com/posts/new-phillie-phanatic-design-barely-different-01e1sgtk3jwj

The Phillie Phanatic Has Evolved, Leaving Many Terrifying Biological Questions Unanswered
https://www.vulture.com/2020/02/phillie-phanatic-debuts-new-design-amid-legal-battle.html

Other Internet Sources

Pantone colors
https://www.pantone.com/

Citizens Bank Stadium diagram
https://www.mlb.com/phillies/tickets/season-tickets/pricing

Major League Baseball Attendance statistics
http://www.espn.com/mlb/attendance/_/year/2019

Tom Sapp Designs:




                                               79
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page118
                                                                   81 of 90
                                                                         151




https://www.tomsapp-realcharacters.com/gallery

Dave Raymond Designs:
https://raymondeg.com/

Concept Artist Tim Flattery Named Entertainment Design Chair at Art Center College of Design
https://www.prweb.com/releases/entertainment/design/prweb4982354.htm

Muppets history:
https://muppet.fandom.com/wiki/Muppet_Wiki
https://en.wikipedia.org/wiki/The_Muppets
https://muppet.fandom.com/wiki/Jim_Henson

Other Images Incorporated into Report from Internet

Images of the Phanatic (P1 and P2)

Images of Illustrator Tutorial

Images of Snap, Crackle, and Pop

Images of Lucky Charms Leprechaun

Images of Michelin Man

Images of Bugs Bunny

Images of Citizens Bank Park

Image of WWII Plane Silhouettes

Image of Donald Duck

Images of Other Mascots

Images of Liberty Bell Silhouette

Image of Taco Bell Logo

Image of Powder Blue Phillies Jersey

Images of 5-Pointed Star

Publications




                                             80
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page119
                                                                   82 of 90
                                                                         151




I do not have written articles; my industry looks at the creative projects one has worked on and
with whom as the measure of one’s expertise and credibility. Below are select projects I have
worked on in the last 10 years along with upcoming projects.

2020

“Little Lungs” national antismoking campaign for Hornet Animation.

Oil portrait commission for the retiring CEO of Brooklyn Hospital Center commissioned by the
Board of Trustees.

Presently working on a documentary, web series and film projects around the daily lives and
challenges of the Nursing Profession.

Fall 2020 – Creative director in conjunction with the Vatican for ECHO – Earth Our Common
Home – celebrating the 5th Anniversary of the publication of Pope Francis’ Encyclical Letter:
Laudit Si – On Care for our Common Planet.

Fall 2020- continue Media Consultancy for the UNFPA.

2019

Media Consultant for the UNFPA (United Nations Population Fund) International Nairobi
conference.

Storyboard artist for “Amend”, a documentary about the history of the 14th Amendment starring
Will Smith directed by Kenny Leon.

Storyboards for Friskees CGI and several other national ad campaigns for Nice Shoes animation.

Storyboards and designs for several different national ad campaigns for Buck Animation.

2017- 2018

Art Director for the puppeted TV children’s show the “Moon and Me” written and directed by
Andy Davenport, creator of the “Teletubbies”.

Storyboards and production design for “Satellite”, a live action musical half hour
episodic TV show in development by Dan Romer (composer- “Beasts of the Southern
Wild” and Adam Weber-assistant editor to Sally Mencke, Quentin Tarrantino’s editor).

Concept art and design development for The Museum of Tolerance. Curated by Michael
Shulan, former director of the 9/11Museum, and Lynne Breslin AIA.

2014-2016




                                                81
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page120
                                                                   83 of 90
                                                                         151




Storyboards for Hasbro/Marvel/Star Wars/Guardian of the Galaxy campaign.

Storyboards/Production Designer for Hornet Animation- “McDonald’s UK Happy Meals”.

Storyboards/Production Designer for Hornet Animation- “British Gas” campaign.

Storyboards for Imaginary Forces “Gatorade” campaign.

Storyboards for M ss ng P eces - interactive Dos Equis campaign.

Storyboards for Passion Pictures - Met Life/Peanuts Super Bowl Ad.

2013

Production Designer for Scholastic Media’s 3D CG reboot of the animated series
“The Magic School Bus”.

Executive Producer/Producer “That’s News to Me” a live action comedy short film starring
Caroline Rhea (“Sabrina the Teenage Witch”). Shown at the Tribeca film Festival.Written
and directed by David Steven Simon (writer - Fresh Prince of Beverly Hills, Mad About
You). Producer Fred Blankfein (Woody Allen’s AD for 6 of his films including Annie Hall
and Manhattan.)

Storyboards/Production Designer for Hornet Animation - “Permanent TSB Irish Bank”.

2009-2012

Storyboards/Layout Artist for Passion Pictures - 2012 BBC Olympics promo.

Storyboards/Production Designer for Hornet Animation - “Land Rover International”.

Storyboards/Production Designer for Hornet Animation - “PNC National Bank - How Much
do the 12 Days of Christmas Cost?”

Graphic Designer for Rogan Gregory, fashion designer- “Chipotle employee clothing
line”

Storyboards/concepts for the opening title sequence of “The History of Us” - The History
Channel

Storyboards/concepts for the animated sequences in the feature film “Youth in Revolt”
with Hornet Animation

2010-2011
Concept Artist/character designer/ storyboards artist for KMart “Mr. Blue”
lightbulb brand mascot - regional and national commercial print and broadcast campaign




                                              82
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-7
                                       102-1 Filed
                                              Filed10/20/20
                                                    07/29/20 Page
                                                              Page121
                                                                   84 of 90
                                                                         151




with RhinoFX/Gravity FX.

Corporate clients include Scholastic Media, Viacom, MTV, Nickelodeon, Disney,
Discovery Channel, HBO, Cartoon Network, Ringling Brothers Barnum and Bailey Circus.

International and national campaigns include Apple, Honda, Toyota, Nike, McDonald’s
USA/UK, Burger King World Wide, British Gas, Proctor and Gamble Worldwide, BMW,
Land Rover, Coca Cola Worldwide, Pepsi, AT&T, Asics, Puma, Campbell’s Soup, and Chipotle.




                                           83
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-7
                                        102-1 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                               Page122
                                                                    85 of 90
                                                                          151




                         The Phillies v. Harrison/Erickson, Incorporated et al.
                             Supplemental Expert Report of David Zung

Introduction

This Supplemental Report, which incorporates my May 26, 2020 Expert Report, addresses
documents and testimony in this case that were produced subsequent to the Expert Report or not
sufficiently in advance of the Expert Report. As in the Expert Report, I consider the purported
variances between P1 and P2 and evaluate whether those changes and variances exhibit more
than trivial independent creation and creativity. The additional documents and testimony I
reviewed further support my view that the variations between P1 and P2 are trivial.

Color Comparison of P1 and P2

I have examined the Pantone color chart for P2, on the document marked PHAN0043570 and
have compared it to the colors selected by Ms. Erickson for use in early artwork for P1:




12267933.2
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-7
                                        102-1 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                               Page123
                                                                    86 of 90
                                                                          151




The colors selected for P2 represent alterations, but those alterations are slight, staying within the
same color range:

     •       The body and mid-snout are listed as Pantone #361 on both P1 and P2, meaning that the
             color is identical. This is significant because this is the predominant green color
             associated with the Phanatic and the color that first grabs the attention of any viewer at a
             baseball game. The CMYK for this color is 68% C (cyan), 0% M (magenta), 100% Y
             (yellow), and 0% K (black).1

     •       The snout rings on P1 are listed as Pantone #375 (40% C, 0% M, 98% Y, 0% K),
             whereas the snout rings on P2 are listed as Pantone #347 (92% C, 0% M, 97% Y, 0% K).
             As the formulas show, the difference in colors is largely in the percentage of cyan. On
             both P1 and P2, this is an accent color to the body color. Whereas the cyan in the snout
             rings on P1 are 28% lower than in the body, the cyan in the snout rings on P2 are 24%
             higher than in the body. Accordingly, the snout rings have essentially the same color
             relationship to the body, but with one going up and one going down. Both serve as
             slightly different shades of green from the body.

     •       The red used in various items of clothing on P1 is listed as Pantone #185 (0% C, 100%
             M, 89% Y, 0% K) whereas the red used on P2 is listed as Pantone #200 (0%C, 100% M,

1
 As mentioned in the Expert Report, CMYK refers to the color mixing system, cyan, magenta, yellow, and black.
Each of these four colors is assigned a unique “fingerprint” on the color spectrum.


                                                       2
12267933.2
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-7
                                        102-1 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                               Page124
                                                                    87 of 90
                                                                          151




             76% Y, 13% K). These CYMK values are nearly identical such that the color is nearly
             identical. While the yellow value is 13% lower in Pantone # 200, the black value is 13%
             higher. What this means is that both colors have the same amount of pigment, but the
             distribution is slightly different.

    •    The eyebrows on P1 are listed as Pantone #301 (100% C, 51% M, 0% Y, 34 % K)
         whereas the eyebrows on P2 are listed as Pantone #284 (54% C, 19% M, 0% Y, 0% K).
         Upon first glance the formulas appear fairly different but when one breaks down the math
         one can see that they are actually closely related. These are blue accent colors so the
         shade of blue will be determined by the cyan percentage relative to the magenta
         percentage, with the black percentage determining how dark the color will appear. The
         ratio of cyan to magenta is fairly close between the two colors, giving it a similar quality.
         The largest difference is the black percentage, which gives the shade of blue on P1
         somewhat of a darker appearance. But this is a matter of degree and the overall
         difference in the context of the two designs is quite minimal such that many would not
         even notice the difference unless it was pointed out to them. This color difference in the
         eyebrows is even less significant when one considers that P2 still uses the exact same
         Pantone # 301 featured on P1 as an accent color on different elements, thereby retaining
         the same overall color impression.

    •    The eyelashes on P1 are listed as Pantone #247 (30% C, 94% M, 0% Y, 0% K) whereas
         the eyelashes on P2 are listed as Pantone # 231 (5% C, 61% M, 0% Y, 0% K). Both of
         these colors maintain 0% of yellow and black, such that the change is purely in the cyan
         and magenta, with the color on P1 having higher percentages. What this means is that the
         color on P1 is essentially the same as that on P2, but more intense.

Dimension Comparisons

I have also examined the notes detailing the changes of dimensions between P1 and P2 and have
concluded that any changes are fractional relative to the overall dimensions of the Phanatic.2
These subtle dimensional changes fit a consistent pattern of marginal changes in the use of colors
as described above. The changes are trivial, incremental, and fractional. They do not speak to
any substantial creative design decisions, and further confirm my view that P2 is a slavish
attempt to use what is essentially still the P1 design.

Most of the changes in body measurements are a matter of a few inches, so minute that they
would not be noticeable at all to the naked eye, especially in the context of a moving figure in a
large sports stadium. The most obvious changes are the width of the snout where it meets the
base, and the slightly larger “duck butt”; however, neither of these significantly affect the design
or perception that P2 is essentially the same design as P1.

The notes detailing dimensional changes indicate that the snout on P2 is slightly shorter in
length, and it is cylindrical rather than conical, meaning that the circumference of the snout on
P1 increases from the base to the end, whereas the circumference of the snout on P2 stays

2
  These notes are included in a document labeled P1-P2 measurements.pdf, which I understand The Phillies obtained
from Randy Carfagno.


                                                       3
12267933.2
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-7
                                        102-1 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                               Page125
                                                                    88 of 90
                                                                          151




consistent. According to Ms. Erickson’s materials and interviews that I have been supplied with,
the snout was inspired by a megaphone, because the character concept of the Phanatic is that he
acts as a megaphone for Phillies fans. On the other hand, I have read testimony from The
Phillies discussing the creative process for P2 as well as a draft backstory that was provided to
me, and there does not appear to be any creative justifications for making the snout less conical.
The modification is creatively and conceptually arbitrary, working against the character, and an
arbitrary change is not in my opinion creative. Instead, it appears the change is solely for the
sake of change, without any real creative thought.

Design-wise, the slight shortening of the snout is balanced somewhat by the slight lengthening of
the “duck butt,” which reinforces the need for the same sort of balance inherent in Ms.
Erickson’s original design. The slight dimensional changes in the snout and backside of P2 in
other words retain the same overall sense of balance and proportion as P1.

Supplemental Analysis of Arm Modifications

As mentioned in the Expert Report, I do not believe the modifications to P2’s arms are creative
in any meaningful way. My review of The Phillies’ deposition testimony and other documents
that purport to provide creative justifications for the design choice further confirm this view.

Creative decisions would leave a trail of story notes and sketches addressing the “backstory” of
the “evolution” of the Phanatic; but a proposed “backstory” that I have reviewed, which the
author admits was not very good, does not provide any environmental pressures or reasons for
the subsequent change.

Rather, Scott Brandreth, testifying in a deposition on behalf of The Phillies, noted that the
Phanatic “thinks he can fly now that he has more wing tips and he’s got additional feathers on his
forearms.” But if that was the creative driving force of the decision to change the arms, then one
would expect to see bigger or more prominent wings with full feathers or some sort of flying
appendages. The modifications to the arms are by contrast quite subtle and not particularly
distinctive, and as mentioned in my Expert Report, simply conform to the same motifs first
envisioned by Ms. Erickson decades earlier. To clarify, I am not being literal about the size of
the wings; they do not actually need to be big enough to look like they can make P2 fly in order
to be creative. My point is merely that The Phillies’ own supposedly creative justifications
afforded the P2 designers an opportunity for a bold design decision that was weakly addressed in
an uninspired manner.

As I also mentioned in the Expert Report, the fact that the fur on the back of the hands is sewn to
the length of the knuckles rather than the length of the fingers is a minor cosmetic difference,
which in my view is not creative in any respect. More recent photographs of P2 however suggest
that The Phillies modified the hands such that the contact point of the fur on the backside of the
hands has been moved further back to the wrists:




                                                4
12267933.2
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-7
                                        102-1 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                               Page126
                                                                    89 of 90
                                                                          151




This modification represents a departure from the original construction of P2, as the notes,
marked PHAN0043074, of Randy Carfagno Productions (one of the builders of P2) specified
that the “fur wing tips” would be “stitched further back on the knuckles,” and there appears to be
no creative purpose behind this further change to the hands. Attaching the fur to the wrists rather
than the knuckles actually makes the design appear slightly floppier, contradicting The Phillies
own earlier concerns about making the hands appear too “floppy,” as reflected in an email from
Dave Raymond, marked PHAN0043271. The design is working against itself.

The change is not really any more of a change from attaching the fur to the knuckles, which was
not really much of a change from the original design covering the back of the hands in the first
place. The floppy hands would only be evident in certain hand positions and motions, and not all
of the time. Notably, the recent photographs showing these alterations were taken against an
entirely black background and P2 was put in certain poses to showcase the alterations, giving off
the impression that they are more significant than they actually are. For instance, the difference
is completely concealed in the below pictures:




                                                5
12267933.2
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-7
                                        102-1 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                               Page127
                                                                    90 of 90
                                                                          151




                                                                                                     3



As stated in my Expert Report, to claim that a difference in where fur is sewn on the back of P1
and P2’s hand is an important creative decision is in my professional view quite ridiculous, and
this minor, last-minute change does not change that view.

SUPPLEMENTAL EXPERT REPORT OF DAVID ZUNG
RESPECTFULLY SUBMITTED ON JULY 10, 2020



David Zung

New Source Materials Relied Upon

PHAN0043567-PHAN0043585

P1-P2 measurements.pdf

Deposition Testimony of Scott Brandreth on behalf of The Phillies (rough draft) dated May 21,
2020




3
 The differences in these three new photographs of P2 are also good examples of the effect that different lighting
conditions and cameras can have on color, as I touched on in the Expert Report. Assuming the costume in all three
photographs is the same, one can see how the various colors are perceived differently in the different scenarios.


                                                         6
12267933.2
Case
 Case1:19-cv-07239-VM-SN
       1:19-cv-07239-VM-SNDocument
                           Document115-7
                                     102-2Filed
                                            Filed
                                                10/20/20
                                                  07/29/20Page
                                                           Page128
                                                                 1 of
                                                                   of24
                                                                      151




                    EXHIBIT B
   Case
    Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                              Document115-7
                                        102-2Filed
                                               Filed
                                                   10/20/20
                                                     07/29/20Page
                                                              Page129
                                                                    2 of
                                                                      of24
                                                                         151




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



THE PHILLIES, a Pennsylvania limited       CASE NO. 1:19-cv-07239-VM
partnership,
                                           JURY TRIAL DEMANDED
             Plaintiff,
      v.

HARRISON/ERICKSON, INCORPORATED,
a New York corporation, HARRISON
ERICKSON, a partnership, and WAYDE
HARRISON and BONNIE ERICKSON,

             Defendants.




 DEFENDANTS’ SUPPLEMENTAL RULE 26(a)(2)(C) EXPERT DISCLOSURE WITH
                  RESPECT TO BONNIE ERICKSON
   Case
    Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                              Document115-7
                                        102-2Filed
                                               Filed
                                                   10/20/20
                                                     07/29/20Page
                                                              Page130
                                                                    3 of
                                                                      of24
                                                                         151




       Pursuant to Federal Rule of Civil Procedure 26(a)(2)(C), Defendants and Counterclaim

Plaintiffs Harrison/Erickson, Incorporated, Harrison Erickson, Wayde Harrison, and Bonnie

Erickson (collectively, and individually, “Defendants”) by and through their attorneys,

respectfully provide the following disclosure concerning expert testimony.

       I.      WITNESS QUALIFICATIONS AND STATUS AS PARTY EXPERT
       Bonnie Erickson, who is a party in this case and who is not specially employed to provide

expert testimony in the case or one whose duties as a party’s employee regularly involves giving

expert testimony, is hereby disclosed as an expert witness in the case. She has had a long career

as a designer of puppets, costumes, toys, artwork, and graphics, and is widely known for her

work with Jim Henson and The Muppets, as well as with Children’s Television Workshop. She

has also authored and created numerous works of art concerning the Phillie Phanatic and other

sports mascots. See HE 005968; https://en.wikipedia.org/wiki/Bonnie_Erickson. Prior mascots,

designs, and characters on which Ms. Erickson has worked are listed in the referenced

biography. She will rely upon her knowledge, skill, experience, training, and education, as well

as documents produced in discovery in this case, to proffer opinions. See attached exhibits.

       II.     SUBJECT MATTER

       Ms. Erickson will rely upon facts and data in the case that she has created, been made

aware of, or personally observed. She will rely upon the artwork, materials, images, mascots,

audiovisual works, and merchandise produced and exchanged by the parties in discovery in this

case, as well as deposition testimony, exhibits, and expert testimony in the case. She will rely

upon her experience and other attributes as well, including her experience with drawing

characters and other works, with using Adobe Illustrator, with building mascots and other works




                                                 2
   Case
    Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                              Document115-7
                                        102-2Filed
                                               Filed
                                                   10/20/20
                                                     07/29/20Page
                                                              Page131
                                                                    4 of
                                                                      of24
                                                                         151




and characters, and with merchandising. The Defendants reserve the right to supplement this

response based on any further discovery produced or exchanged by the respective parties.

       III.    SUMMARY OF FACTS AND OPINIONS

       1.      The original Phanatic mascot/costume/sculpture and artwork portraying the

Phanatic dating prior to October 31, 1984 listed on the attached Exhibit A and incorporated in

this disclosure involved, in Ms. Erickson’s opinion, significant creative work product by Ms.

Erickson and Wayde Harrison, but not by The Phillies. Specifically, designing and constructing

the mascot/costume/sculpture involved significant creative work by Ms. Erickson and Wayde

Harrison. It involved conceiving of and fixing in tangible form(s) a character of a visual and

physical nature that expressed personality, graphic appeal, artistic distinction, and humor.

Although the Phanatic designed and built by Harrison and Erickson was designed and built to be

worn by a person, the mascot/costume/sculpture that became the Phanatic, in Ms. Erickson’s

expert opinion, reflect significant artistic choices. Moreover, artwork depicting, or referring to

the Phanatic created prior to the October 31, 1984 assignment (“1984 Assignment”) as identified

in Exhibit A also, in Ms. Erickson’s expert opinion, reflects significant artistic choices (“Pre-

Assignment Artwork”). This Pre-Assignment artwork has been exchanged in prior discovery in

this case, and/or has been marked as a deposition exhibit in this case. Attached hereto as Exhibit

B and incorporated in this disclosure is a list of documents relied on by Bonnie Erickson in

connection with her foregoing opinion.

       2.      Throughout the years subsequent to the 1984 Assignment, Ms. Erickson provided

additional Phanatic-related artwork and/or materials, including at the request of The Phillies or

with their permission and consent (“Post-Assignment Artwork”). The Post-Assignment Artwork

identified as numbers 1, 2, 75, 77, 79, 82, 84, 86, 87, 88 on Appendix A to Plaintiff’s

                                                  3
   Case
    Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                              Document115-7
                                        102-2Filed
                                               Filed
                                                   10/20/20
                                                     07/29/20Page
                                                              Page132
                                                                    5 of
                                                                      of24
                                                                         151




Supplemental Response to Defendants’ Interrogatory Nos. 5 and 6 and depicted in the documents

marked HE000034, HE000584, PHAN0010690, PHAN0043256, conform to the creative choices

previously made by Harrison/Erickson to create the Pre-Assignment Artwork. In addition,

subsequent to the 1984 Assignment, Harrison/Erickson repaired and provided new copies of the

Phanatic mascot/costume/sculpture. Harrison/Erickson was not asked by The Phillies to alter or

modify the design of the Phanatic mascot/costume/sculpture that existed prior to the 1984

Assignment in any type of creative way. Ms. Erickson will opine that the Phanatic

mascot/costume/sculpture which was the subject of the 1984 Assignment has not been creatively

altered or modified. Ms. Erickson will also opine that the Post-Assignment Artwork identified in

this paragraph did not change the creative content of the Phanatic or reinterpret the Phanatic in

any new or meaningful way. The Post-Assignment Artwork identified in this paragraph involved

changes of format or color, functional or utilitarian work, or other insignificant alterations as

compared to Pre-Assignment Artwork, which were less than minimal from a creative standpoint.

In her expert opinion, her use of digital software products to convert the format of Pre-Existing

Artwork and/or to make minor alterations to Pre-Existing Artwork did not require more than

trivial new creativity. While, in her opinion, her work on the Post-Assignment Artwork

identified in this paragraph involved technical skill and significant investments of time, changes

made for the purpose of updating Pre-Assignment Artwork reflected the same creative choices

previously made for the Pre-Assignment Artwork and did not involve new creative choices of

more than a trivial nature.

       3.      The Phanatic costume that the parties have been referencing as “P2” and artwork

portraying P2 is/are, from an artistic point of view, extremely similar – in Ms. Erickson’s expert

opinion – to the original Phanatic and artwork, so much so, that the two would be perceived as

                                                  4
   Case
    Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                              Document115-7
                                        102-2Filed
                                               Filed
                                                   10/20/20
                                                     07/29/20Page
                                                              Page133
                                                                    6 of
                                                                      of24
                                                                         151




nearly identical. Depictions of this P2 costume and P2 artwork identified as part of this report in

Exhibit C are, in Ms. Erickson’s expert opinion, attempts to reproduce artwork and/or materials

previously created by Harrison/ Erickson. The alterations to the original Phanatic with respect to

the P2 costume and P2 artwork are, in Ms. Erickson’s expert opinion, of less than minimal

artistic significance. The eyes, eyelashes and eyebrows, hat, jersey, snout, shoes, posterior, tail,

leggings, feathering, arms, and hands, in her opinion, replicate and/or mimic the features of other

mascots in the marketplace created by Harrison/Erickson, namely Slyly, Duncan, Sport, Stuff,

and the Phanatic itself (in its original form and as depicted over time), as well as the features of

mascots developed by others, namely, Schooner, Cattrick, Loco, Screamer, Reggy the Purple

Party Dude, Guilford, Melvin, and the Oregon Duck (and other mascots that share such features),

The Phillies’ claimed alterations to the Phanatic’s eyes, eyelashes and eyebrows, hat, jersey,

snout, shoes, posterior, tail, leggings, feathering, arms, and hands reflect, in Ms. Erickson’s

expert opinion, trivial changes from an artistic standpoint that do not distinguish P2, creatively,

from the Phanatic. Attached hereto as Exhibit D and made a part of this disclosure is a

comparison of P1 and P2 created by Ms. Erickson.

           4.   Also, the faux fur used for P2 is the same fabric from a dye lot Harrison/Erickson

provided to the Phillies. PHAN0043240. The hands on the Phanatic had been changed to fleece

palms instead of faux fur fabric prior to 1984. The orange fleece inside the snout and green

feathers on the end of the P2 snout are the same as the Phanatic. PHAN0043074. Artwork prior

to 1984 also shows the hat on both the left and right sides. PHAN0043246. The original logo for

Phanatic products has the hat on the right, as reflected below:




                                                  5
   Case
    Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                              Document115-7
                                        102-2Filed
                                               Filed
                                                   10/20/20
                                                     07/29/20Page
                                                              Page134
                                                                    7 of
                                                                      of24
                                                                         151




Ms. Erickson will opine that these attributes of P2 do not reflect more than a trivial variation

from the original Phanatic that existed prior to the 1984 Assignment.



DATED: New York, New York                            Mitchell Silberberg & Knupp LLP
       June 8, 2020


                                                     By: /s/ Paul D. Montclare
                                                         Paul D. Montclare (pdm@msk.com)
                                                         Leo M. Lichtman (lml@msk.com)
                                                         Elaine Nguyen (eln@msk.com)
                                                         437 Madison Avenue, 25th Floor
                                                         New York, NY 10022
                                                         Telephone: (212) 509-3900
                                                         Facsimile: (212) 509-7239

                                                         J. Matthew Williams (mxw@msk.com)
                                                         1818 N St. NW, 7th Floor
                                                         Washington, DC 20036
                                                         Telephone: (202) 355-7900
                                                         Facsimile: (202) 355-7899

                                                         Attorneys for Defendants
                                                         Harrison/Erickson Incorporated,
                                                         Harrison Erickson, Wayde Harrison, and
                                                         Bonnie Erickson

                                                 6
    Case
     Case1:19-cv-07239-VM-SN
           1:19-cv-07239-VM-SNDocument
                               Document115-7
                                         102-2Filed
                                                Filed
                                                    10/20/20
                                                      07/29/20Page
                                                               Page135
                                                                     8 of
                                                                       of24
                                                                          151




                                   EXHIBIT A



                                     BATES

                                    HE000007

                                    HE000009

                                    HE000028

                                    HE000030

                                    HE000032

                                    HE000039

                                    HE000064

                                    HE000081

                              HE000104 – HE000113

                                    HE000115

                              HE000117 – HE000118

                                    HE000171

                                    HE000183

                                    HE000195

                                    HE000198

                                    HE000201

                              HE000343 – HE000412

                              HE000488 – HE000489

                                    HE000495

                              HE000520 – HE000521

                              HE000523 – HE000524




12217655.1
    Case
     Case1:19-cv-07239-VM-SN
           1:19-cv-07239-VM-SNDocument
                               Document115-7
                                         102-2Filed
                                                Filed
                                                    10/20/20
                                                      07/29/20Page
                                                               Page136
                                                                     9 of
                                                                       of24
                                                                          151




                                    HE000528

                                    HE000537

                                    HE000549

                              HE000551 – HE000552

                                    HE000554

                                    HE000556

                              HE000558 – HE000559

                              HE000562 – HE000563

                              HE000565 – HE000566

                                    HE000574

                                    HE000576

                                    HE000578

                                    HE000675

                              HE000680 – HE000703

                              HE000705 – HE000718

                              HE000720 – HE000724

                                    HE000726

                              HE000729 – HE000735

                                    HE000737

                                    HE001132

                                    HE002246

                                    HE002248

                              HE002259 – HE002260

                                    HE002283



                                       2
12217655.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-7
                                        102-2 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                               Page137
                                                                    10 of 24
                                                                          151




                                    HE002287

                                    HE003845

                              HE004049 – HE004050

                                    HE004042

                              HE004057 – HE004058

                                    HE004060

                              HE004062 – HE004063

                                    HE004071

                              HE004073 – HE004075

                              HE004079 – HE004082

                              HE004084 – HE004089

                              HE004093 – HE004096

                              HE004246 – HE004249

                              HE004258 – HE004260

                                    HE004262

                              HE004283 – HE004285

                                    HE004288

                                    HE004294

                              HE004668 – HE004675

                                    HE006087

                                  PHAN0000018

                          PHAN0000034 – PHAN0000037

                          PHAN0000045 – PHAN0000046

                                  PHAN0000048



                                       3
12217655.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-7
                                        102-2 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                               Page138
                                                                    11 of 24
                                                                          151




                                  PHAN0000055

                          PHAN0000058 – PHAN0000060

                          PHAN0000062 – PHAN0000063

                                  PHAN0000066

                                  PHAN0000086

                                  PHAN0000120

                          PHAN0000123 – PHAN0000125

                          PHAN0000129 – PHAN0000137

                                  PHAN0000232

                                  PHAN0000240

                                  PHAN0000242

                          PHAN0000258 – PHAN0000262

                                  PHAN0000275

                                  PHAN0000278

                                  PHAN0000283

                                  PHAN0000287

                                  PHAN0000291

                                  PHAN0000294

                                  PHAN0000302

                                  PHAN0001230




                                       4
12217655.1
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-7
                                    102-2 Filed
                                           Filed10/20/20
                                                 07/29/20 Page
                                                           Page139
                                                                12 of 24
                                                                      151




                              EXBHIT B

                            Bates/Description

                            PHAN0042989

                            PHAN0042990-03

                            PHAN0043004-05

                            PHAN0043006

                            PHAN0043007-09

                            PHAN0043010-15

                            PHAN0043016-19

                            PHAN0043020-22

                            PHAN0043023

                            PHAN0043024

                            PHAN0043025-26

                            PHAN0043027

                            PHAN0043028

                            PHAN0043029-31

                            PHAN0043032-34

                            PHAN0043035-38

                            PHAN0043039-40

                            PHAN0043041-51

                            PHAN0043052-54

                            PHAN0043055-56
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-7
                                    102-2 Filed
                                           Filed10/20/20
                                                 07/29/20 Page
                                                           Page140
                                                                13 of 24
                                                                      151




                            PHAN0043057-58

                            PHAN0043059-61

                            PHAN0043062-67

                            PHAN0043068-72

                            PHAN0043073-76

                            PHAN0043077

                            PHAN0043078

                            PHAN0043079-86

                            PHAN0043087-88

                            PHAN0043089-95

                            PHAN0043096

                            PHAN0043097-01

                            PHAN0043102-11

                            PHAN0043112-17

                            PHAN0043118-22

                            PHAN0043123-74

                            PHAN0043175

                            PHAN0043176-81

                            PHAN0043182-87

                            PHAN0043188-93

                            PHAN0043194-95

                            PHAN0043196-02




                                   2
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-7
                                    102-2 Filed
                                           Filed10/20/20
                                                 07/29/20 Page
                                                           Page141
                                                                14 of 24
                                                                      151




                            PHAN0043203-10

                            PHAN0043211-14

                            PHAN0043215-18

                            PHAN0043219-26

                            PHAN0043227-31

                            PHAN0043232-37

                            PHAN0043238 -
                            39

                            PHAN0043240-41

                            PHAN0043242-44

                            PHAN0043245-54

                            PHAN0043255

                            PHAN0043256-62

                            PHAN0043263-64

                            PHAN0043265-66

                            PHAN0043267-69

                            PHAN0043270-75

                            PHAN0043276-79

                            PHAN0043280-86

                            PHAN0043287-94

                            PHAN0043295-98

                            PHAN0043299-12

                            PHAN0043313-19




                                   3
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-7
                                    102-2 Filed
                                           Filed10/20/20
                                                 07/29/20 Page
                                                           Page142
                                                                15 of 24
                                                                      151




                            PHAN0043320-25

                            PHAN0043326-30

                            PHAN0043331-36

                            PHAN0043337-42

                            PHAN0043343-47

                            PHAN0043348-52

                            PHAN0043353-54

                            PHAN0043355-59

                            PHAN0043360-80

                            PHAN0043381-02

                            PHAN0043403-15

                            PHAN0043543

                            PHAN0043544

                            PHAN0043545

                            PHAN0043546-66

                            PHAN0000118

                            PHAN0000119

                            PHAN0000120

                            PHAN0000122

                            PHAN0000656-
                            716

                            PHAN0000063

                            PHAN0000002




                                   4
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-7
                                    102-2 Filed
                                           Filed10/20/20
                                                 07/29/20 Page
                                                           Page143
                                                                16 of 24
                                                                      151




                            PHAN0000004

                            PHAN0000006

                            PHAN0000007

                            PHAN0000009

                            PHAN0000011

                            PHAN0000013

                            PHAN0000014

                            PHAN0000016-19

                            PHAN000020-28

                            PHAN0000029-32

                            PHAN00000034

                            PHAN00000036

                            PHAN0000015

                            PHAN0021319-23

                            PHAN0001266-71

                            Phillies’
                            Interrogatory
                            Appendix of
                            Alleged
                            Derivative Works

                            Deposition
                            Testimony of
                            Scott Brandreth,
                            Tom Burgoyne,
                            William Giles,
                            Christine Long,
                            David Buck,
                            David Raymond,
                            and Philadelphia



                                    5
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-7
                                    102-2 Filed
                                           Filed10/20/20
                                                 07/29/20 Page
                                                           Page144
                                                                17 of 24
                                                                      151




                            Phillies
                            concerning
                            creation of
                            Phanatic, Style
                            Guides, and P2




                                     6
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-7
                                        102-2 Filed
                                               Filed10/20/20
                                                     07/29/20 Page
                                                               Page145
                                                                    18 of 24
                                                                          151




                                      EXHIBIT C

                                       BATES

                                    PHAN0042990 –
                                     PHAN0043005

                                    PHAN0043017

                                    PHAN0043026

                                    PHAN0043031

                                    PHAN0043038

                                    PHAN0043056

                                    PHAN0043060 –
                                     PHAN0043061

                                    PHAN0043177 –
                                     PHAN0043181

                                    PHAN0043183 –
                                     PHAN0043187

                                    PHAN0043189 –
                                     PHAN0043193

                                    PHAN0043195

                                    PHAN0043215 –
                                     PHAN0043218

                                    PHAN0043547 –
                                     PHAN0043566




12217654.1
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-7
                                    102-2 Filed
                                           Filed10/20/20
                                                 07/29/20 Page
                                                           Page146
                                                                19 of 24
                                                                      151




                EXHIBIT D
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-7
                                    102-2 Filed
                                           Filed10/20/20
                                                 07/29/20 Page
                                                           Page147
                                                                20 of 24
                                                                      151
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-7
                                    102-2 Filed
                                           Filed10/20/20
                                                 07/29/20 Page
                                                           Page148
                                                                21 of 24
                                                                      151
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-7
                                    102-2 Filed
                                           Filed10/20/20
                                                 07/29/20 Page
                                                           Page149
                                                                22 of 24
                                                                      151
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-7
                                    102-2 Filed
                                           Filed10/20/20
                                                 07/29/20 Page
                                                           Page150
                                                                23 of 24
                                                                      151
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-7
                                    102-2 Filed
                                           Filed10/20/20
                                                 07/29/20 Page
                                                           Page151
                                                                24 of 24
                                                                      151
